Exhibit 10.5

I

FORM OF AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

II

SUMMARY AND DEFINITION OF BASIC TERMS

This Agreement of Purchase and Sale and Joint Escrow Instructions (this
“Agreement”), dated as of the Effective Date set forth in Section 1 of the
Summary of Basic Terms, below, is made by and between CITY OFFICE DEVELOPMENT,
LLC, a Delaware limited liability company (“Buyer”), and a Delaware limited
partnership (“Seller”)1. The terms set forth below shall have the meanings set
forth below when used in the Agreement.

 

TERMS OF AGREEMENT
(first reference in the Agreement)

  

DESCRIPTION

1.  

Effective Date

(Introductory Paragraph):

   July 19, 2017. 2.  

Buildings

(Recital A):

   The buildings located on the “Land” situated in the City of San Diego, County
of San Diego, California (each, a “Building,” and collectively, the
“Buildings”). 3.  

Broker

(Section 15):

   None. 4.  

Buyer’s Notice Address

(Section 14):

  

City Office Development, LLC

1075 W. Georgia Street, Suite 2010

Vancouver, BC V6E 3C9

Attn: Mr. Dave Seeley

Fax No.: (614)-687-0769

Email: dseeley@cityofficereit.com

 

With a copy to:

 

Miller, Canfield, Paddock and Stone, P.L.C.

101 N. Main Street, 7th Floor

Ann Arbor, MI 48104

Attention: Joseph M. Fazio

Fax No.: (734) 747-7147

E-mail: fazio@millercanfield.com

 

1 The legal name of the Seller has been removed throughout in order to preserve
the Seller’s confidentiality at the Seller’s request.



--------------------------------------------------------------------------------

5.  

Purchase Price

(Section 2.1):

   $174,500,000.00 6.  

Initial Deposit

(Section 2.2.1):

   $5,000,000.00 7.  

Additional Deposit

(Section 2.2.2):

   $5,000,000.00 8.  

Escrow Holder

and Escrow Holder’s Notice Address

(Section 3):

  

Fidelity National Title Insurance Co.

1300 Dove Street, Suite 310

Newport Beach, California 92660

Attn:  Valerie Rapp

VP, National Commercial Services

Fax No.: (866) 935-6314

E-Mail: Valerie.rapp@fnf.com

9.  

Contingency Date

(Section 4.1):

   Wednesday, August 2, 2017 10.  

Closing Date

(Section 3.2):

   Thursday, September 28, 2017, subject to extension as set forth in Section
3.2.1, below. 11.  

Estoppel Certificate Percentage

(Section 4.3.2):

   Seventy-five percent (75%) of the leased rentable square footage of the
Buildings (inclusive of “Estoppel Certificates” for each of the “Major Tenants,”
as those terms are defined in, and pursuant to the terms of, Section 4.3.2,
below). 12.  

Title Company

(Section 4.2):

  

Fidelity National Title Insurance Co.

1300 Dove Street, Suite 310

Newport Beach, California 92660

Attn:  Justin VanderVeen,

VP, Nat’l Commercial Services

Fax No.: (866) 477-3616

E-Mail: Justin.vanderveen@fnf.com

III

RECITALS

A. Seller owns those certain parcels of land located in the City of San Diego,
County of San Diego, State of California and which is more particularly
described on Exhibit A attached hereto (the “Land”), which Land is improved with
the Buildings (other than an unimproved portion of the Land).



--------------------------------------------------------------------------------

B. Seller desires to sell and convey to Buyer and Buyer desires to purchase and
acquire from Seller all of Seller’s right, title and interest in and to the
following:

i. The Land and all of Seller’s interest in all rights, privileges, easements
and appurtenances benefiting the Land and/or the “Improvements,” as defined
below, including, without limitation, Seller’s interest, if any, in all mineral
and water rights and all easements, rights-of-way and other appurtenances used
or connected with the beneficial use or enjoyment of the Land and/or the
Improvements (the Land, the Improvements and all such rights, privileges,
easements and appurtenances are sometimes collectively hereinafter referred to
as the “Real Property”);

ii. The Building, associated parking and landscaped areas and all other
improvements located on the Land (the “Improvements”);

iii. To the extent they are in effect on the Closing Date, all leases, licenses
and occupancy agreements covering the Land and Improvements, a list of which is
attached hereto as Exhibit I and any new leases which may be entered into with
Buyer’s approval subsequent to the Effective Date and other new leases or
amendments to leases permitted hereunder (said leases and agreements, together
with any and all amendments, modifications or supplements thereto, are
hereinafter referred to collectively as the “Leases”), subject to the exclusions
contained in paragraph vi below;

iv. The Approved Contracts (as hereinafter defined);

v. All personal property, equipment, supplies and fixtures (collectively, the
“Personal Property”) owned by Seller and located on, and used solely in
connection with the operation and maintenance of, the Real Property, which
Personal Property shall be more particularly identified in Schedule 1 to Exhibit
G-1 attached hereto; provided, however such Personal Property expressly excludes
the “Seller Retained Personal Property” identified on Exhibit G-2; and

vi. To the extent assignable, any intangible property issued to, or otherwise
owned by, Seller in connection with the foregoing (i.e., the Real Property,
Leases, Personal Property and applicable Contracts), warranties, guaranties,
licenses, permits, entitlements, governmental approvals and certificates of
occupancy which benefit the Real Property, the Improvements, and/or the Personal
Property but excluding (i) any right to the use or ownership of any other
similar name; (ii) any rights of Seller against third parties including, without
limitation, tenants, with respect to the period prior to Closing, unless and to
the extent otherwise expressly provided in this Agreement to the contrary, and
(iii) the rights of Seller to rents and other income from tenants and other
third parties for the period prior to the Closing Date, unless and to the extent
otherwise expressly provided in this Agreement to the contrary (collectively,
the “Excluded Rights”), (the “Intangible Personal Property”). The Real Property,
the Improvements, the Personal Property, the Approved Contracts, Seller’s
interest as lessor under the Leases and the Intangible Personal Property are
sometimes collectively hereinafter referred to as the “Property.”

C. Prior to the Contingency Date (and thereafter, as applicable), Buyer will
have the opportunity to conduct all due diligence with regard to the Property as
set forth in Sections 4.1 and 4.2, below (collectively, the “Due Diligence
Investigations”).



--------------------------------------------------------------------------------

IV

AGREEMENT

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows, and hereby instruct
Escrow Holder as follows.

1. Purchase and Sale. Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, the Property upon the terms and conditions set forth in
this Agreement.

2. Purchase Price.

2.1 Purchase Price. Subject to the terms, conditions and provisions of this
Agreement, Buyer shall pay the Purchase Price for the Property as hereinafter
provided in this Section 2 (as increased or decreased by prorations and
adjustments as herein provided).

2.2 Deposit.

2.2.1 Initial Deposit. Within one (1) business day following the “Opening of
Escrow,” as that term is defined in Section 3.1, below, Buyer shall deliver to
Escrow Holder the Initial Deposit. The Initial Deposit shall be deposited by
Escrow Holder in an interest-bearing account at a federally insured institution
as Escrow Holder, Seller and Buyer deem appropriate and consistent with the
timing requirements of this Agreement. The interest thereon shall accrue to the
benefit of the party receiving the Deposit pursuant to the terms of this
Agreement, and Buyer and Seller hereby acknowledge that there may be penalties
or interest forfeitures if the applicable instrument is redeemed prior to its
specified maturity. The term “Deposit” hereunder shall include all interest so
earned thereon. Buyer agrees to provide its Federal Tax Identification Number to
Escrow Holder upon the Opening of Escrow. Provided that Buyer has affirmatively
elected to proceed beyond the “Property Approval Period,” as that term is
defined in Section 4.1.2, below) pursuant to Section 4.1.4, below, then upon the
expiration of the Property Approval Period, the Initial Deposit shall become
non-refundable except as otherwise provided in this Agreement. If prior to the
expiration of the Property Approval Period Buyer delivers a Termination Notice
or otherwise fails to deliver Buyer’s Notice to Proceed, then this Agreement
shall be automatically terminated and the Initial Deposit, together with all
interest accrued thereon, shall be returned to Buyer. If this Agreement has not
been so terminated, then, after the expiration of the Property Approval Period,
the Initial Deposit together with interest accrued thereon shall be: (i) applied
and credited toward payment of the Purchase Price at the Close of Escrow, or
(ii) retained by Seller as liquidated damages pursuant to Section 16.2, below,
or (iii) returned to Buyer if (A) this Agreement is terminated, and the
provisions of Sections 4.4 or 13 apply, (B) this Agreement is terminated because
of a breach by Seller, or (C) any other provision of this Agreement expressly
provides that Buyer is entitled to a return of the Deposit.

2.2.2 Additional Deposit. Provided that Buyer has not delivered a Termination
Notice and has delivered the Buyer’s Notice to Proceed prior to the expiration
of the Property Approval Period, Buyer shall deliver to Escrow Holder the
Additional Deposit on or before expiration of such Property Approval Period (the
Additional Deposit, together with the Initial Deposit and any “Extension
Deposit” (as set forth in Section 3.2.1, below), shall be hereafter referred to
as the “Deposit”). Upon receipt by Escrow Holder, the Additional Deposit shall
become non-refundable except as otherwise provided in this Agreement. The
Additional Deposit (and Extension Deposit, if applicable) together with interest
accrued thereon shall be (i) applied and credited toward payment of the Purchase
Price at the



--------------------------------------------------------------------------------

Close of Escrow, or (ii) retained by Seller as liquidated damages pursuant to
Section 16.2, below, or (iii) returned to Buyer if (A) this Agreement is
terminated and the provisions of Sections 4.4 or 13 apply, (B) this Agreement is
terminated because of a breach by Seller, or (C) any other provision of this
Agreement expressly provides that Buyer is entitled to a return of the Deposit.

2.3 Cash Balance. Prior to 10:00 a.m. (Pacific time) on the Closing Date, Buyer
shall deposit with Escrow Holder cash by means of a confirmed wire transfer
through the Federal Reserve System or cashier’s check in the amount of the
balance of the Purchase Price, plus or minus Buyer’s share of expenses and
prorations as described in this Agreement.

2.4 Independent Consideration. Concurrently with Buyer’s execution of this
Agreement, Buyer shall deliver to Seller, by means of a wire transfer via
Escrow, an amount equal to One Hundred and No/100 Dollars ($100.00) as
independent consideration for Seller’s performance under this Agreement
(“Independent Consideration”), in addition to the Deposit and the Purchase
Price. The Independent Consideration is independent of any other consideration
provided hereunder, shall be deemed fully earned by Seller upon the Effective
Date hereof, shall be promptly forwarded by Escrow Holder to Seller and is not
refundable under any circumstances.

3. Escrow and Title.

3.1 Opening of Escrow. Buyer and Seller shall promptly deliver a fully executed
original of this Agreement to Escrow Holder (which delivery may be in
counterparts), and the date of Escrow Holder’s receipt thereof is referred to as
the “Opening of Escrow”; provided, however, the parties’ electronic delivery of
such counterparts may be used for the Opening of Escrow to the extent their
“wet-ink” original counterparts are concurrently delivered to Escrow Holder via
Federal Express or other overnight courier or personal delivery. Seller and
Buyer shall execute and deliver to Escrow Holder any additional or supplementary
instructions as may be necessary or convenient to implement the terms of this
Agreement and close the transactions contemplated hereby, provided such
instructions are consistent with and merely supplement this Agreement and shall
not in any way modify, amend or supersede this Agreement. Such supplementary
instructions, together with the escrow instructions set forth in this Agreement,
as they may be amended from time to time by the parties, shall collectively be
referred to as the “Escrow Instructions.” The Escrow Instructions may be amended
and supplemented by such standard terms and provisions as the Escrow Holder may
request the parties hereto to execute; provided, however, that the parties
hereto and Escrow Holder acknowledge and agree that in the event of a conflict
between any provision of such standard terms and provisions supplied by the
Escrow Holder and the Escrow Instructions, the Escrow Instructions shall
prevail.

3.2 Close of Escrow/Closing. For purposes of this Agreement, the “Close of
Escrow” or the “Closing” shall mean the date on which the “Deed” (as defined in
Section 5.1.1, below) is recorded in the Official Records of the County where
the Land is located (the “Official Records”), or if the Closing occurs with
Seller’s consent prior to date on which the Deed is recorded as a part of a
“gap” closing, the date on which such gap Closing occurs. The Close of Escrow
shall occur on the Closing Date, subject to extension of the Closing as provided
in the other provisions of this Agreement.

3.2.1 Extension of Closing Date. Buyer shall have one (1) option to extend the
date of the Closing for a period of up to thirty (30) days following the
otherwise scheduled Closing Date (the “Extension Option”). Buyer shall exercise
the Extension Option, if at all, by delivering written notice to the Seller and
Escrow Holder at least five (5) business days prior to the otherwise scheduled
Closing Date (the “Option Exercise Notice”), which Option Exercise Notice shall
specify the extended Closing Date. In addition, Buyer’s exercise of the
Extension Option shall only be effective if, within two



--------------------------------------------------------------------------------

(2) business days following the date of Buyer’s delivery of the Option Exercise
Notice, Buyer delivers to Escrow Holder an additional deposit equal to Five
Million and No/100 Dollars ($5,000,000.00) (the “Extension Deposit”). The
Extension Deposit shall be part of the Deposit hereunder and applied pursuant to
the terms of Section 2.2.2, above.

3.3 Title Insurance. At the Close of Escrow, and as a condition precedent
thereto, the Title Company shall issue to Buyer an ALTA (2006 form) extended
coverage Owner’s Policy of Title Insurance (the “Title Policy”) with liability
in the amount of the Purchase Price, showing fee simple title to the Property
vested in Buyer, including “gap” coverage, if applicable, and subject only to
(i) exceptions approved or deemed approved by Buyer pursuant to Section 4.2,
(ii) the Leases, (iii) non-delinquent real property taxes and special
assessments, and (iv) any exceptions arising from Buyer’s actions, local, state
and federal laws, ordinances or governmental regulations, including, but not
limited to, building and zoning laws, ordinances and regulations, now or
hereafter in effect relating to the Property (collectively, the “Permitted
Exceptions”). Subject to the terms of Section 4.2, Buyer shall be responsible to
have prepared and delivered to the Title Company an ALTA survey of the Property,
at Buyer’s expense; provided, however, if Buyer fails to so provide an ALTA
survey for the Property acceptable to the Title Company for purposes of issuing
the Title Policy, then the Title Policy to be issued on the Close of Escrow
shall be an ALTA extended coverage Owner’s Policy of Title Insurance which shall
include a general survey exception. Buyer shall pay the additional premium for
extended coverage in excess of a standard CLTA policy and any endorsements
requested by Buyer. Without limitation of the foregoing condition precedent to
the Close of Escrow or the terms of Section 4.2 below, the Property Approval
Period and Close of Escrow shall not be extended due to Buyer’s Title Policy
requirements, except as otherwise agreed to by the Seller and Buyer.

4. Contingencies; Conditions Precedent to the Close of Escrow.

4.1 Buyer’s Review.

4.1.1 Delivery of Due Diligence Materials by Seller. To the extent within the
possession or control of Seller, within three (3) business days following the
Opening of Escrow, Seller shall make available (or continue to make available,
if applicable) to Buyer and Buyer’s representatives vis-à-vis Seller’s online
due diligence room relating to the Property for Buyer’s inspection and
downloading and/or at Seller’s offices for inspection and right to copy, at
Buyer’s expense, any environmental studies, soils studies, plans,
specifications, maps, past surveys and other similar materials relating to the
physical and environmental condition of the Property (“Reports”), excluding any
privileged, confidential or proprietary materials or information (including,
without limitation, internal memoranda of Seller, budgets, financial analyses or
projections (other than current operating budgets), appraisal reports,
organizational, financial and other documents relating to Seller or its
affiliates, or any report or studies that have been superseded by subsequent
reports or studies). Seller makes no representations or warranties regarding the
sufficiency, truthfulness, completeness or accuracy of the Reports or that the
Reports are complete copies of the same. Buyer acknowledges and understands that
all such materials made available by Seller are only for Buyer’s convenience in
making its own examination and determination prior to the Contingency Date as to
whether it wishes to purchase the Property, and, in so doing, Buyer shall rely
exclusively upon its own independent investigation, verification and evaluation
of every aspect of the Property and not upon any of the Reports or materials
supplied by Seller.

Without limiting the generality of the foregoing, within three (3) business days
following the Opening of Escrow, Seller shall also make available (or continue
to make available, if applicable) vis-à-vis Seller’s online due diligence room
relating to the Property and/or at Seller’s offices for review and



--------------------------------------------------------------------------------

copying, at Buyer’s expense, the following due diligence items (together with
the Reports, collectively, “Due Diligence Items”): (i) to the extent in the
possession of Seller or Seller’s property manager, any plans and specifications
and elevator and generator permits for the Property, (ii) copies of all service
contracts or service agreements relating to the operation and maintenance of the
Property including, without limitation, the service contracts set forth on
Exhibit J hereto (but expressly excluding any contracts Seller determines are
“master contracts” affecting properties other than the Property, which shall in
all circumstances constitute “Disapproved Contracts” (as set forth in
Section 4.1.3, below) under this Agreement) (collectively, the “Contracts”);
(iii) property tax bills for the last three (3) fiscal tax years (or, if the
Property has been owned by Seller for less than three (3) years, for such period
of Seller’s ownership), and the property tax bill for the current year to the
extent in the possession of Seller; (iv) a current operating budget and
operating statements for the Property for the last two (2) calendar years and
the current year-to-date; (v) to the extent in the possession of Seller, any
existing ALTA surveys (unless superseded by the “Updated Surveys,” as that term
is defined below); (vi) a rent roll for the Property, dated as of July 1, 2017,
and copies of all Leases, together with all amendments, modifications, and
supplements thereto, and tenant correspondence that is available onsite at
Seller’s offices in hard files; and (viii) a statement of, and information
regarding, historical capital expenditures and improvements for the last three
(3) calendar years. In no event shall Seller be obligated to provide to Buyer
any confidential or proprietary information, any appraisal or other valuation
information or any documents or information subject to attorney-client privilege
or that constitute attorney work product. Seller acknowledges Buyer may desire
to (a) discuss or otherwise inquire about matters related to the Property with
various governmental entities and utilities and other third parties, and
(b) conduct customary tenant interview with tenants under the Leases (such third
parties and tenants under the Leases are, collectively, the “Third Parties”). In
this regard, Buyer is permitted to contact all necessary Third Parties, and
discuss Due Diligence Items with such Third Parties (subject to Buyer’s
confidentiality obligations hereunder); provided, however, that Buyer shall
first provide Seller with written notice (which may be made by email) and a
reasonable opportunity to be present at such contact or discussions at a time
and location reasonably convenient to Seller. With respect to discussions with
any tenant, Buyer shall give Seller not less than two (2) business days prior
notice of its desire to meet with a certain tenant; (ii) Seller shall arrange
the meeting with such tenant, and Buyer shall have no right to contact such
tenant directly; (iii) Buyer shall not disclose to any tenant any of the terms
or conditions which are set forth in this Agreement; (iv) Seller shall have the
right to have a representative present at all times during each meeting with a
tenant; and (v) Buyer shall not enter into any agreement with or make any
commitment of any nature whatsoever to any tenant that would in any way be
binding upon Seller. Notwithstanding anything to the contrary contained herein,
Buyer may freely contact and communicate with state, county, and municipal and
other governmental and quasi-governmental authorities in connection with
publically available information regarding the Property. Seller shall, within
one (1) business day following any such upload, but in no event later than one
(1) business day prior to the Contingency Date, notify Purchaser (which
notification shall be made by e-mail) of any item that is first uploaded to
Seller’s online due diligence room or otherwise made available for review at
Seller’s offices (to the extent not otherwise uploaded) after the Effective Date
or that relates to the Property.

Notwithstanding the foregoing, in the event that Seller delivers notice of any
new and material Due Diligence Items (“New Due Diligence Items”) to Buyer after
the date that is three (3) business days prior to the Contingency Date (the “New
Due Diligence Items Date”), the Property Approval Period, as it exclusively
applies to such New Due Diligence Items, shall be extended by the number of days
after the New Due Diligence Items Date that Seller delivers such New Due
Diligence Items.

4.1.2 Entry Rights. Between the Effective Date and the Contingency Date (the
“Property Approval Period”) and thereafter during the pendency of this
Agreement, subject to the rights of tenants under the Leases, Buyer shall have
the right to review and investigate the Due Diligence Items,



--------------------------------------------------------------------------------

the physical and environmental condition of the Property, the character,
quality, value and general utility of the Property, the zoning, land use,
environmental and building requirements and restrictions applicable to the
Property, the state of title to the Property, and any other factors or matters
relevant to Buyer’s decision to purchase the Property. Buyer, in Buyer’s sole
and absolute discretion, may determine whether or not the Property is acceptable
to Buyer within the Property Approval Period and whether Buyer can secure
appropriate financing thereon. Buyer shall provide Seller with at least two
(2) business days’ prior email notice or telephone notice with a confirmation
email of its desire to enter upon the Real Property for inspection and/or
testing and any such inspections or testing shall be conducted at a time and
manner reasonably approved by Seller and to minimize disruption or interference
with any tenants. Seller shall have the right to be present at any such
inspections or testings. Prior to conducting any inspections or testing, Buyer
or its consultants shall deliver to Seller a certificate of insurance naming
Seller as additional insured (on a primary, non-contributing basis) evidencing
commercial general liability and property damage insurance with limits of not
less than Two Million Dollars ($2,000,000) for liability coverage (plus Medical
Expenses coverage with a limit of not less than Five Thousand and No/100 Dollars
($5,000.00) per incident), and not less than Two Million Dollars ($2,000,000)
for property damage. In addition, prior to conducting any inspections or
testing, Buyer or its consultants shall also deliver to Seller proof of
(i) statutory Worker’s Compensation and (ii) Employer’s Liability Insurance with
minimum limits of not less than One Million and No/100 Dollars ($1,000,000.00)
each accident/employee/disease. Notwithstanding the foregoing, Buyer shall not
be permitted to undertake any air or paint sampling or any intrusive or
destructive testing of the Property, including, without limitation, a “Phase II”
environmental assessment (collectively, the “Intrusive Tests”), without in each
instance first obtaining Seller’s prior written consent thereto, which consent
Seller may give or withhold in Seller’s sole and absolute discretion; provided,
however, that if any “Phase I” environmental assessment identifies a recognized
environmental condition or the potential for soil contamination and recommends
further testing, Seller’s consent to a Phase II environmental assessment, the
consultant performing such assessment, and the corresponding scope of work
relating to such recommendation, may not be unreasonably withheld, conditioned
or delayed. If Seller fails to advise Buyer of its approval of any proposed
Intrusive Tests within such two (2) business day period, such failure shall be
deemed Seller’s disapproval thereof. Buyer shall restore the Property to
substantially its original condition, ordinary wear and tear and casualty
excepted, immediately after any and all testing and inspections conducted by or
on behalf of Buyer. Buyer hereby agrees to indemnify, defend and hold the Seller
Group (as defined below), and the Property harmless from any and all costs,
loss, damages or expenses of any kind or nature arising out of or resulting from
any entry and/or activities upon the Property by Buyer and/or Buyer’s agents,
employees, contractors or consultants; provided, however, such indemnification
obligation shall not be applicable to the extent of (i) Buyer’s mere discovery
of any pre-existing adverse physical condition at the Property, (ii) any such
costs, loss, damages or expenses to extent arising out of the negligence or
willful misconduct of Seller or any other member of the Seller Group, or
(iii) any consequential, punitive, or specials damages. Notwithstanding anything
to the contrary in this Agreement, Buyer shall not be relieved of its obligation
to indemnify, defend and hold harmless Seller in the event that any pre-existing
condition is aggravated by Buyer and/or Buyer’s representatives in connection
with any inspection of the Property; provided, however, that such obligation of
Buyer shall be limited to the extent of Buyer’s aggravation of the pre-existing
condition. Buyer’s indemnification obligations under this section shall survive
the Close of Escrow or any termination of this Agreement. Buyer agrees that the
provisions of this Section 4.1.2 shall supersede any prior access agreements
between Buyer (or its affiliate) and Seller, as of the date of this Agreement.

4.1.3 Contracts. Seller shall terminate, at its sole cost, expense, and
liability, all Contracts at or prior to the Closing (the “Disapproved
Contracts”); provided, however, in no event shall Seller be required to
terminate any Contracts which by their terms are not terminable prior to the
Closing or otherwise not terminable without payment by Seller of a penalty,
charge or premium (“Non-



--------------------------------------------------------------------------------

Terminable Contracts”), a true, correct, and complete list of which
Non-Terminable Contracts is included on Exhibit J attached hereto and
incorporated herein by reference. Notwithstanding anything to the contrary
contained herein, all property management, listing, and brokerage agreements
shall be deemed Disapproved Contracts and shall in no event constitute
Non-Terminable Contracts, regardless of the terms thereof. Seller shall provide
written notice of termination to those applicable third parties with respect to
such Disapproved Contracts on or before the Closing. Notwithstanding the
foregoing, Buyer may elect, by written notice to Seller delivered prior to the
expiration of the Property Approval Period, to assume one or more Contracts at
Closing (such Contracts, together with the Non-Terminable Contracts
(collectively, the “Approved Contracts”) shall be assigned by Seller to Buyer at
the Closing. Seller shall assign its rights and interests under the Approved
Contracts to Buyer at the Closing pursuant to the Assignment of Contracts and
Assumption Agreement, in substantially the form attached hereto as Exhibit F and
made a part hereof.

4.1.4 Termination. If Buyer determines, in its sole and absolute discretion,
that it disapproves the Property, then Buyer shall have the right to terminate
this Agreement by delivering written notice thereof to Seller and Escrow Holder
(the “Termination Notice”) prior to 5:00 p.m. (Pacific time) on the Contingency
Date, and upon such timely delivery of such Termination Notice this Agreement
shall be automatically terminated and the Deposit, together with all interest
accrued thereon, shall be returned to Buyer. Without limitation of the
immediately preceding sentence, in the event Buyer fails to deliver to Seller
and Escrow Holder on or before the expiration of the Property Approval Period a
written notice of its affirmative election to proceed beyond the Property
Approval Period (“Buyer’s Notice to Proceed”), together with the delivery to
Escrow of the Additional Deposit, then such failure shall have the same effect
as though Buyer delivered a Termination Notice prior to the expiration of the
Property Approval Period, and this Agreement shall be automatically terminated
and the Deposit, together with all interest accrued thereon, shall be returned
to Buyer.

4.1.5 Due Diligence Materials. In the event Buyer does not purchase the Property
for any reason, within five (5) days after the date this Agreement is terminated
Buyer shall return to Seller (or shall otherwise destroy) all documents,
information and other materials supplied by Seller to Buyer, and, in the event
Buyer does not purchase the Property for any reason other than a termination
pursuant to Section 16.1 of this Agreement, at Seller’s written request, without
warranty or representation of any kind, any inspection reports, studies,
surveys, and other reports and/or test results relating to the Property which
were developed by or on behalf of Buyer or prepared by consultants retained by
Buyer in contemplation of this Agreement, at no charge to Seller (except for any
reproduction, copying, or delivery costs charged by such consultants, which
shall be paid by Seller); provided, however, in no event shall Buyer be
obligated to deliver to Seller any documents, materials, or information that are
confidential, proprietary, privileged, or that constitute attorney work product.
Notwithstanding the foregoing, Buyer shall be entitled to retain copies of such
documents supplied by Seller to Buyer to the extent required for audit purposes.

4.2 Title Report and Additional Title Matters. Within five (5) business days
after the Effective Date, Seller shall cause Title Company to deliver to Buyer
one or more preliminary title reports for the Property (collectively, the
“PTR”), and copies of all underlying title documents described in the PTR.
Additionally, as soon as is practicable after the Opening of Escrow, Seller
shall deliver to Buyer, at Seller’s sole cost and expense, one or more ALTA/NSPS
Land Title Surveys covering the Real Property performed by one or more surveyors
or engineers licensed by, or otherwise legally qualified to perform such surveys
in, the State of California, which shall be dated within thirty (30) days of the
Effective Date, and which shall include the following Table A items: 1, 2, 3, 4,
6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 11, 13, 14, 16, 17, 19, and 20
(collectively, the “Updated Surveys”); provided, however, following the initial
delivery of such Updated Surveys to Buyer, Seller shall thereafter use
commercially reasonable efforts to



--------------------------------------------------------------------------------

cause the surveyors to address Buyer’s comments on, and requests for revisions
to, such Updated Surveys. Buyer shall have until the date that is five
(5) business days following its receipt of all of the PTR, underlying title
documents described therein, and the Updated Surveys (the “Interim Date”) to
provide written notice (the “Title Notice”) to Seller and Escrow Holder of any
matters shown by the PTR, underlying title documents, or Updated Surveys which
are not satisfactory to Buyer. If Seller has not received such written notice
from Buyer by the Interim Date, that shall be deemed Buyer’s unconditional
approval of the condition of title to the Property. Notwithstanding the
foregoing to the contrary, all liens secured by deeds of trust securing loans
made to Seller, mechanics’ liens relating to work pursuant to any agreements to
which Seller is a party, judgment liens against Seller, delinquent taxes and all
judgment liens against Seller securing an ascertainable amount and arising by,
through, or under any parties other than the Buyer or any tenants under the
Leases (herein “Monetary Liens”) shall be removed by Seller on or before the
Closing Date, Buyer shall have no obligation to affirmatively object to the same
in the Title Notice, and in no event shall any Monetary Liens constitute
Permitted Exceptions. Except with respect to the removal of all Monetary Liens,
Seller shall have no obligation whatsoever to expend or agree to expend any
funds, to undertake or agree to undertake any obligations or otherwise to cure
or agree to cure any title objections. To the extent Buyer timely delivers a
Title Notice, then Seller shall deliver, on or before that date that is three
(3) business days following the delivery or the Title Notice, written notice to
Buyer and Escrow Holder identifying which disapproved items (other than Monetary
Liens) Seller shall undertake to cure or not cure (“Seller’s Response”). If
Seller does not timely deliver a Seller’s Response, Seller shall be deemed to
have elected to not remove or otherwise cure any exceptions disapproved by
Buyer. If Seller elects, or is deemed to have elected, not to remove or
otherwise cure an exception disapproved in the Title Notice, Buyer shall have
until the date that is two (2) business days following its receipt of Seller’s
Response to notify Seller and Escrow Holder, in writing, of Buyer’s election to
either (i) waive the objection or (ii) terminate this Agreement and the Escrow.
If Seller and Escrow Holder have not received written notice from Buyer by the
Contingency Date, that shall be deemed Buyer’s election to terminate this
Agreement under subpart (ii) above; provided, however, Buyer’s timely delivery
of Buyer’s Notice to Proceed in accordance with Section 4.1.4, above, shall be
deemed Buyer’s approval of the actual or deemed Seller’s Response. Except for
Monetary Liens, all matters shown in the PTR and Updated Surveys with respect to
which Buyer fails to give a Title Notice on or before the Interim Date shall be
deemed to be approved by Buyer.

4.3 Conditions Precedent to Buyer’s Obligations:

4.3.1 Title Policy. On or before the Closing, Title Company shall have
irrevocably committed to issue to Buyer the Title Policy described in
Section 3.3.

4.3.2 Tenant Estoppel Certificates. On or before the date which is three
(3) business days prior to the Closing Date (the “Estoppel Delivery Date”),
Seller shall have delivered to Buyer an Estoppel Certificate in the form of
Exhibit E-1 attached hereto (or in the form a tenant is required to deliver
under its Lease if the Lease specifies a specific, attached form of estoppel
certificate) (the “Estoppel Certificate”) from (i) all Major Tenants (except as
otherwise provided below) and (ii) any additional tenants who, collectively with
such Major Tenants, lease no less than the Estoppel Certificate Percentage (the
“Estoppel Delivery Condition”). Prior to delivering Estoppel Certificates to the
tenants for execution (which in no event shall occur prior to August 15, 2017;
provided, however, if Buyer exercises its Extension Option in accordance with
Section 3.2.1 of this Agreement prior to August 15, 2017, then Seller shall
delay the delivery of the Estoppel Certificates to the tenants until the date
that is forty-five (45) days prior to the extended Closing Date), Seller shall
first deliver drafts thereof to Buyer for its review and approval, which drafts
shall be deemed approved by Buyer if Buyer fails to comment on such drafts
within three (3) business days of Buyer’s receipt of the same. In the event
Seller is unable to obtain Estoppel Certificates sufficient to satisfy the
Estoppel Delivery Condition by the Estoppel



--------------------------------------------------------------------------------

Delivery Date, Buyer may elect to (A) extend the Estoppel Delivery Date by up to
thirty (30) days (thereby automatically extending the Closing Date by the same
amount of time), (B) terminate the Agreement and Escrow pursuant to Section 4.4,
below, or (C) waive such condition and proceed to the Closing. To the extent
that an Estoppel Certificate executed by a tenant is a “Non-Complying Tenant
Estoppel Certificate” (as defined in the following sentence), Buyer shall have
two (2) business days after receipt of such Non-Complying Estoppel Certificate
to approve or disapprove the applicable Estoppel Certificate so received (and
the failure to timely do so shall constitute approval thereof). A “Non-Complying
Tenant Estoppel Certificate” means an Estoppel Certificate which (a) discloses
material adverse terms of the applicable Lease that were not disclosed to Buyer
(whether in the applicable Lease, this Agreement or any other document delivered
to Buyer) prior to the date of the delivery of such Estoppel Certificate to
Buyer, (b) alleges a material default of Seller (as landlord) under the
applicable Lease, (c) discloses a material dispute between the landlord and a
tenant in connection with the applicable Lease, or (d) is not (or will not be)
dated within forty-five (45) days of the Closing Date; provided, however, that
any Estoppel Certificate that would otherwise satisfy this subsection (d) and
that becomes “stale” solely by reason of Buyer’s exercise of its Extension
Option shall be deemed to satisfy this subsection (d). Notwithstanding anything
to the contrary contained herein, Seller shall use commercially reasonable
efforts to obtain Estoppel Certificates from all tenants under the Leases. If
Seller is unable to obtain enough Estoppel Certificates to achieve the Estoppel
Certificate Percentage by the Estoppel Delivery Date, Seller may (but is not
required to) deliver estoppel certificates (each, a “Seller Estoppel
Certificate”) substantially in the form of Exhibit E-2 attached hereto (or such
other form or requirements as may be provided for in the applicable Lease)
executed by Seller covering such leases as are sufficient, when aggregated with
the Estoppel Certificates previously delivered to Buyer, to satisfy the Estoppel
Certificate Percentage, provided that Buyer shall not be obligated to accept
Seller Estoppel Certificates that (1) collectively cover in excess of ten
percent (10%) of the area of the Property actually rented to tenants, or
(2) cover any Major Tenant. Seller’s representations and warranties in any
Seller Estoppel Certificates will survive the Closing, subject to the
limitations contained in this Agreement with respect to all other
representations of Seller. In the event that Buyer receives an estoppel
certificate from a tenant complying with the requirements of this Section and
for which Seller previously delivered a Seller Estoppel Certificate, Seller
shall be automatically released from any liability or obligation under Seller’s
Estoppel Certificate.

4.3.3 Seller’s Performance. Seller shall have duly performed in all material
respects each and every covenant of Seller hereunder.

4.3.4 Accuracy of Representations and Warranties. On the Closing Date, all
representations and warranties made by Seller in Section 11 shall be true and
correct in all material respects as if made on and as of the Closing Date except
for (i) any inaccuracies therein known by Buyer prior to the Contingency Date,
(ii) any changes in circumstances contemplated or permitted by this Agreement
and (iii) except that the representations and warranties in Section 11.5 shall
not be deemed remade at Closing and any change in such representations and
warranties subsequent to the date hereof shall not give Buyer the right to
terminate the Agreement, to a return of the Deposit or to any other rights or
remedies against Seller, except, in each case, for the Lease-related
representations and warranties otherwise expressly set forth in Section 11.12.

4.4 Failure of Conditions Precedent to Buyer’s Obligations. Buyer’s obligations
with respect to the transactions contemplated by this Agreement are subject to
the satisfaction of the conditions precedent to such obligations for Buyer’s
benefit set forth in Section 4.3. If Buyer delivers (or is deemed to have
delivered) a Termination Notice or if Buyer terminates this Agreement by notice
to Seller because of the failure of such conditions precedent, then (i) Escrow
Holder shall return the Deposit to Buyer (plus interest accrued on the Deposit
only while held by Escrow Holder) in accordance with



--------------------------------------------------------------------------------

Buyer’s written instructions within three (3) business days following such
termination, (ii) Seller and Buyer shall each pay one-half (1/2) of any Escrow
cancellation fees or charges, and (iii) except for Buyer’s indemnity and
confidentiality obligations and any other provisions under the Agreement which
expressly survive termination of the Agreement, the parties shall have no
further rights or obligations to one another under this Agreement.

4.5 Conditions Precedent to Seller’s Obligations. The Close of Escrow and
Seller’s obligations with respect to the transactions contemplated by this
Agreement are subject to the timely satisfaction or waiver of the following
conditions: (i) Buyer shall have duly performed in all material respects each
and every covenant of Buyer hereunder, and (ii) Buyer’s representations and
warranties set forth in this Agreement shall be true and correct in all material
respects as of the Closing Date as if made on and as of the Closing Date.
Without limitation of the foregoing, Buyer shall have timely delivered the
Purchase Price pursuant to the provisions of Section 2, above.

5. Deliveries to Escrow Holder.

5.1 Seller’s Deliveries. Seller hereby covenants and agrees to deliver or cause
to be delivered to Escrow Holder at least one (1) business day prior to the
Closing Date (or other date specified) the following funds, instruments and
documents, the delivery of each of which shall be a condition to the Close of
Escrow:

5.1.1 Deed. A Grant Deed (the “Deed”) in the form of Exhibit B attached hereto,
duly executed and acknowledged in recordable form by Seller, conveying Seller’s
fee simple interest in the Real Property to Buyer;

5.1.2 Non-Foreign Certifications. Certificates duly executed by Seller in the
forms of Exhibits C-1 and C-2 attached hereto (the “Tax Certificates”);

5.1.3 Assignment and Assumption of Leases. Two (2) counterparts of the
Assignment and Assumption of Leases in the form of Exhibit D attached hereto
pursuant to which Seller shall assign to Buyer all of Seller’s right, title and
interest in, under and to the Leases (the “Lease Assignment”);

5.1.4 Assignment of Contracts and Assumption Agreement. Two (2) counterparts of
the Assignment of Contracts and Assumption Agreement (“Assignment of Contracts”)
duly executed by Seller in the form attached hereto as Exhibit F pursuant to
which Seller shall assign to Buyer all of Seller’s right, title and interest in,
under and to the Approved Contracts;

5.1.5 Bill of Sale. Two (2) counterparts of a Bill of Sale (“Bill of Sale”) duly
executed by Seller in the form attached hereto as Exhibit G-1 conveying Seller’s
right, title and interest in and to the Personal Property;

5.1.6 General Assignment. Two (2) counterparts of a General Assignment duly
executed by Seller in the form of Exhibit H attached hereto (the “General
Assignment”);

5.1.7 Tenant Letter. A letter (“Tenant Notice Letter”) signed by Seller
addressed to the tenants under the Leases advising such tenants of the sale of
the Property to Buyer, the transfer of such tenant’s security deposit to Buyer,
and directing that all future rent payments and other charges under the Leases
be forwarded to Buyer at an address to be supplied by Buyer. Notwithstanding the
foregoing, the Tenant Notice Letters shall not be delivered through Escrow but
shall be sent directly by Seller to the tenants upon the Closing;



--------------------------------------------------------------------------------

5.1.8 Letters of Credit. In accordance with Section 8.4, below, such transfer
documentation as may be necessary to transfer all tenant security deposits held
by Seller under the Leases in the form of a letter of credit (“Letters of
Credit”) or any other non-cash form, together with all original Letters of
Credit (“LC Documentation”);

5.1.9 Proof of Authority. Such proof of Seller’s authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller, as may be reasonably required by Title Company;

5.1.10 Turnover. To the extent Seller is obligated under this Agreement to
deliver the Personal Property and any materials, items or any other portion of
the Property (e.g., keys, equipment manuals, on-site equipment, etc.) to Buyer
as of the Closing, Seller shall do so either by (i) delivering the same directly
to Buyer outside of Escrow, or (ii) leaving such materials and items at the
management office located at the Property in an organized and readily accessible
manner; provided, however, with respect to the Approved Contracts and the Leases
and any Lease-related files maintained by Seller, Seller shall, to the extent in
the possession of Seller, any affiliate of Seller or Seller’s property manager,
deliver originals of the same to Buyer upon the Closing. Without limitation on
the foregoing, Seller shall at Closing, to the extent in Seller’s, any affiliate
of Seller’s or Seller’s property manager, possession as of the Closing, deliver
(or leave at the Property) copies of utility bills, real property tax bills,
operating statements and records which are material to the continued operation
and leasing of the Property (excluding any privileged, confidential or
proprietary documents) for the period of Seller’s ownership of the Property
preceding the Closing.; and

5.1.11 Other Documents. Such other duly executed instruments and documents as
may be reasonably necessary or customary to consummate the transaction
contemplated hereby, including, without limitation, a commercially reasonable
owner’s affidavit in the form required by Title Company and a closing statement
evidencing, among other things, the prorations and adjustments to be made
pursuant to this Agreement (the “Closing Statement”).

5.2 Buyer’s Deliveries. Buyer hereby covenants and agrees to deliver or cause to
be delivered to Escrow Holder at least one (1) business day prior to the Closing
Date (except as otherwise set forth hereinbelow) the following funds,
instruments and documents, the delivery of each of which shall be a condition to
the Close of Escrow:

5.2.1 Buyer’s Funds. Prior to 10:00 a.m. (Pacific time) on the Closing Date, the
balance of the Purchase Price, and such additional funds, if any, necessary to
comply with Buyer’s obligations hereunder regarding prorations, credits, costs
and expenses;

5.2.2 Lease Assignment. Two (2) counterparts of the Lease Assignment duly
executed by Buyer;

5.2.3 Assignment of Contracts. Two (2) counterparts of the Assignment of
Contracts duly executed by Buyer;

5.2.4 Bill of Sale. Two (2) counterparts of the Bill of Sale duly executed by
Buyer;



--------------------------------------------------------------------------------

5.2.5 General Assignment. Two (2) counterparts of the General Assignment duly
executed by Buyer;

5.2.6 Proof of Authority. Such proof of Buyer’s authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Buyer to act
for and bind Buyer, as may be reasonably required by Title Company; and

5.2.7 Other Documents. Such other duly executed instruments and documents as may
be reasonably necessary or customary to consummate the transaction contemplated
hereby, including, without limitation, the Closing Statement.

6. Deliveries Upon Close of Escrow. Upon the Close of Escrow, Escrow Holder
shall promptly undertake all of the following:

6.1 Tax Filings. The Title Company shall file the information return for the
sale of the Property required by Section 6045 of the Internal Revenue Code of
1986, as amended, and the Income Tax Regulations thereunder.

6.2 Prorations. Prorate all matters referenced in Section 8 based upon the
statement delivered into Escrow signed by the parties;

6.3 Recording. Cause the Deed and any other documents which the parties hereto
may direct, to be recorded in the Official Records in the order directed by the
parties;

6.4 Seller Funds. Deduct all items chargeable to the account of Seller pursuant
to Section 7, below. If, as the result of the net prorations and credits
pursuant to Section 8, amounts are to be charged to the account of Seller,
deduct the total amount of such charges (unless Seller elects to deposit
additional funds for such items in Escrow); and if amounts are to be credited to
the account of Seller, disburse such amounts to Seller, or in accordance with
Seller’s instructions, at Close of Escrow. Disburse the Purchase Price to
Seller, or as otherwise directed by Seller, promptly upon the Close of Escrow in
accordance with Seller’s wire transfer instructions.

6.5 Buyer Funds. Disburse from funds deposited by Buyer with Escrow Holder
towards payment of all items and costs (including, without limitation, the
Purchase Price, which shall be disbursed in accordance with Section 6.4 above
and this Section 6.5) chargeable to the account of Buyer pursuant hereto in
payment of such items and costs and disburse the balance of such funds, if any,
to Buyer;

6.6 Documents to Seller. Deliver to Seller counterpart originals of the Lease
Assignment, the Assignment of Contracts, the Bill of Sale and the General
Assignment executed by Buyer and a conformed recorded copy of the recorded Deed;

6.7 Documents to Buyer. Deliver to Buyer an original of the Tax Certificates,
and counterpart originals of the Lease Assignment, Assignment of Contracts, Bill
of Sale and General Assignment appropriately executed by Seller, originals of
the LC Documentation, a conformed recorded copy of the Deed, and, when issued,
the Title Policy; and

6.8 Title Policy. Direct the Title Company to issue the Title Policy to Buyer.



--------------------------------------------------------------------------------

7. Costs and Expenses. Seller shall pay through Escrow (i) that portion of the
Title Policy premium for standard CLTA owner’s coverage, (ii) all state, county,
and municipal documentary and/or transfer taxes, (iii) one-half ( 1⁄2) of the
Escrow Holder’s fee, and (iv) for the cost of the draft Updated Surveys
submitted to Buyer pursuant to Section 4.2, above, inclusive of the initial
certification of such Updated Surveys to Buyer. In addition, Seller shall pay
outside of Escrow all legal and professional fees and costs of attorneys and
other consultants and agents retained by Seller. Buyer shall pay through Escrow
(w) all document recording charges for the Deed, (x) the additional Title Policy
premium for ALTA extended coverage and any title endorsements requested by
Buyer, (y) one-half ( 1⁄2) of the Escrow Holder’s fee, and (z) all charges for
any modifications, endorsements, re-certifications (e.g., to Buyer’s lenders) or
further Buyer-requested changes to the Updated Surveys. Buyer shall pay outside
of Escrow all costs and expenses related to the Due Diligence Investigations,
and all legal and professional fees and costs of attorneys and other consultants
and agents retained by Buyer.

8. Prorations. The following prorations between Seller and Buyer shall be made
by Escrow Holder computed as of the Close of Escrow:

8.1 Ad Valorem Taxes. All real estate and personal property taxes attributable
to the Property for years prior to Closing shall be paid in full by Seller at or
prior to Closing. Seller shall be charged with all such taxes up to, but not
including, the Closing Date. If the applicable tax rate and assessments for the
Property have not been established for the fiscal tax year in which Closing
occurs, the estimated proration of real estate and/or personal property taxes,
as the case may be, will be calculated at 102% of the rate and assessments for
the preceding fiscal tax year. All taxes imposed because of a change of use of
the Property after Closing will be paid by Buyer. Real property tax refunds and
credits received after the Closing which are attributable to a fiscal tax year
prior to the Closing shall belong to Seller, and those which are attributable to
the fiscal tax year in which the Closing occurs shall be prorated based upon the
date of Closing.

8.2 Excise, Transfer and Sales Taxes. Seller will be responsible for the payment
of all excise, transfer, sales and use taxes imposed with respect to the
conveyance of the Personal Property contemplated by this Agreement and will
indemnify, defend and hold Buyer harmless from the payment of such taxes;
provided, however, Seller shall have the right to reasonably designate the value
of such Personal Property.

8.3 Lease Rentals. All non-delinquent rents (including all accrued tax and
operating expense pass-throughs), charges and revenue of any kind receivable
from the Leases and other income of the Property will be prorated at Closing.
Seller will receive all rents (including all accrued tax and operating expense
pass-throughs), charges and other revenue of any kind receivable from the Leases
up to, but not including, the Closing Date. No proration will be made with
respect to any delinquent rents of any kind receivable from the Leases for any
period before Closing. All amounts collected by Seller or Buyer subsequent to
Closing relating to delinquent rents or other income from the Property will be
promptly remitted to Buyer (if collected by Seller) and applied first to the
rental or other income period in which the Closing occurred, second to any
then-current rental or other income period following the Closing and any
delinquent rental accruing following the Closing, and third to satisfy
delinquent rental or other income obligations for any period before Closing not
prorated at Closing, with any such applicable amounts remitted (as needed) to
the party entitled to such amounts as set forth hereinabove. Seller will retain
all ownership rights relating to any such delinquent rents or income
attributable to the period prior to the Closing; if Buyer has not collected the
same within sixty (60) days from the Closing Date, then Seller may take such
action as it deems necessary to collect such delinquent rents or other income,
including the commencement of an action against the tenants under the Leases or
any other person liable for such delinquent rents, but not including any action
for unlawful detainer or other action seeking to



--------------------------------------------------------------------------------

terminate such tenant’s occupancy of its premises or such tenant’s Lease.
Notwithstanding the foregoing, if any of such operating expenses and other
charges and expenses are payable by tenants under the Leases (collectively, the
“Tenant Charges”) on an estimated basis, then the Tenant Charges shall be
reconciled against actual charges and expenses as of and at the Closing, to the
extent then possible, and Seller shall provide a proposed reconciliation for
Buyer’s approval. Seller shall have a period of one hundred eighty (180) days
following the actual Closing Date to provide Buyer with a final reconciliation
of Tenant Charges (“Final Reconciliation”), which shall be subject to Buyer’s
review and approval, not to be unreasonably withheld. Buyer agrees to provide
Seller with reasonable accounting records or a copy of the general ledger for
Buyer’s 2017 ownership period to be used by Seller when preparing the Final
Reconciliation. If the Final Reconciliation shows that Seller owes Buyer
additional sums, Seller shall deliver such amount to Buyer, together with the
delivery of the Final Reconciliation of the Tenant Charges. If the Final
Reconciliation shows that Buyer owes Seller additional sums, Buyer shall pay
such amount to Seller within thirty (30) days after Buyer’s receipt of such
Final Reconciliation. Other than as set forth above, there shall not be any
further reconciliation of such Tenant Charges after the Final Reconciliation
thereof, the proration of such Tenant Charges pursuant to the Final
Reconciliation being conclusively presumed to be accurate. After the Final
Reconciliation of Tenant Charges is made by and between the parties, Buyer shall
be solely liable and responsible to the tenants under the Leases for such
reconciliation of Tenant Charges under the Leases. The foregoing covenants made
by the parties with respect to the Final Reconciliation of the Tenant Charges
shall survive the Closing.

8.4 Security Deposit. Buyer shall be credited and Seller shall be charged with
the balance of any unapplied security deposits held by Seller under the Leases
as of the Effective Date and any security deposits paid to Seller after the
Effective Date. With respect to any security deposits that are held in the form
of Letters of Credit or any form other than cash, then at least one (1) business
day prior to the Closing Seller shall (i) execute and deliver to Escrow Holder
such original assignment and/or transfer documentation as may be necessary to
effect the transfer of each Letter of Credit or other non-cash security deposit
to Buyer, and (ii) deliver into Escrow the originals of such Letters of Credit
or other applicable documents. Seller shall be responsible for the amount of the
transfer fee required under such Letters of Credit to the extent not the
responsibility of the corresponding tenant. Until each such Letter of Credit is
effectively assigned and/or reissued in the name of Buyer in accordance with its
respective terms, Seller agrees to cooperate with Buyer, at no material expense
or liability to Seller, in connection with the assignment and reissuance of such
Letters of Credit and otherwise in order to afford Buyer the practical benefits
of such Letters of Credit, including, without limitation, drawing thereupon at
the direction of Buyer and remitting the proceeds thereof to Buyer, all of which
obligations shall survive the Closing.

8.5 Operating Expenses. All utility service charges for electricity, heat and
air conditioning service, other utilities, elevator maintenance, common area
maintenance, taxes other than real estate taxes such as rental taxes, other
expenses incurred in operating the Property that Seller customarily pays and
that are not paid by tenants on an estimated or other basis, and any other costs
incurred in the ordinary course of business or the management and operation of
the Property not so paid by tenants, shall be prorated on an accrual basis.
Seller shall pay all such expenses that accrue prior to the Close of Escrow and
Buyer shall pay all such expenses accruing on the Close of Escrow and
thereafter. Seller and Buyer shall use commercially reasonable efforts to obtain
billings and meter readings as of the Close of Escrow to aid in such prorations.
It is the intent of the parties that all costs and expenses addressed above in
this Section 8.5 be finally ascertained and paid by Seller as of the date
immediately preceding the Close of Escrow, such that no proration shall be
necessary under this Section 8.5.

8.6 Leasing Costs. If the Closing occurs, (i) Seller shall be responsible and
shall pay for the costs of tenant improvement work or allowances, third-party
leasing commissions and other



--------------------------------------------------------------------------------

leasing costs (collectively, the “Leasing Costs”) relating to the initial term
of those Leases executed as of the Effective Date, the outstanding amounts of
which are set forth on Exhibit K hereto, as such exhibit may be modified and
agreed upon between the parties prior to the Contingency Date, and are
designated as being the obligation of Seller, and (ii) Buyer shall be
responsible and shall pay for the Leasing Costs relating to or arising from
(a) the exercise by any tenant, after the Effective Date, of a renewal,
expansion or extension option contained in any of the Leases executed as of the
Effective Date; (b) any New Leases (including modifications to Leases in effect
as of the Effective Date) entered into after the Effective Date in accordance
with the terms of Section 9.2, below, and (c) any Leasing Costs which are
specifically designated as being the responsibility of Buyer as set forth in
Exhibit K hereto. Any Leasing Costs which are the responsibility of Buyer which
are paid by Seller prior to the Closing shall be reimbursed by Buyer to Seller
at the Closing through the Escrow, provided that Seller shall have delivered to
Buyer and Escrow Holder evidence of such payments and such other documents as
may be reasonably requested by Buyer, including, without limitation,
commercially reasonable construction lien releases and/or waivers from
contractors with respect to such payments, if applicable. If, on the Closing,
there are any outstanding or unpaid Leasing Costs which are the responsibility
of Seller as set forth herein, then on the Closing Buyer shall be entitled to a
credit toward the payment of the Purchase Price at Closing in the amount of such
unpaid Leasing Costs, and following the Closing (A) Buyer shall assume and be
responsible for the payment of such Leasing Costs to the extent of such credit,
(B) Seller shall assign to Buyer all construction contracts relating to such
outstanding Leasing Costs, and (C) Buyer shall indemnify, defend and hold
harmless Seller for the failure to complete such work related to such
outstanding Leasing Costs for which Buyer received a credit.

8.7 Contracts. Amounts payable under the Approved Contracts shall be prorated on
an accrual basis. Seller shall pay all amounts due thereunder which accrue prior
to the Close of Escrow and Buyer shall pay all amounts accruing on the Close of
Escrow and thereafter.

8.8 Rent Concessions. Buyer shall receive a credit against the Purchase Price at
Closing equal to the amount of “rent concessions” and other tenant inducements
(excluding any Leasing Costs) available to tenants under Leases which are
entered into prior to the Effective Date, which are shown (or to be shown) on
Exhibit L and Seller shall be responsible for the payment of all rent
concessions and other tenant inducements which become due and payable (whether
before or after Closing) as a result of any Lease renewals or modifications
entered into by Seller prior to the Effective Date, and accordingly, Buyer shall
receive a credit at Closing for all such amounts. From and after Closing, Buyer
shall be solely responsible for all rent concessions and other tenant
inducements that are the express responsibilities of the landlord under the
Leases.

8.9 Proration Statement. At least two (2) business days prior to the Close of
Escrow, the parties shall agree upon all of the prorations and adjustments to be
made pursuant to this Agreement and submit a Closing Statement to Escrow Holder
setting forth the same. In the event that any prorations, apportionments or
computations made under this Section 8 shall require final adjustment (i.e. due
to changed circumstances during Escrow or otherwise pursuant to this Agreement),
then the parties shall make the appropriate adjustments promptly when accurate
information becomes available and either party hereto shall be entitled to an
adjustment to correct the same, but in no event shall such final adjustment
occur later than the expiration of the Survival Period (other than with respect
to the Final Reconciliation). Any corrected adjustment or proration shall be
paid in cash to the party entitled thereto. The provisions of this Section 8
shall survive the Close of Escrow.



--------------------------------------------------------------------------------

9. Covenants of Seller. Seller hereby covenants with Buyer, as follows:

9.1 Contracts. Between the Effective Date and the expiration of the Property
Approval Period, Seller shall not enter into any new Contracts or any amendments
or modifications to the existing Contracts (collectively, “New Contracts”) which
provide for more than a thirty (30) day termination provision without obtaining
Buyer’s written consent, which shall not be unreasonably withheld, conditioned
or delayed, and which consent will be deemed to have been given by Buyer if
Buyer does not notify Seller in writing to the contrary within three (3)
business days after Seller provides written notice to Buyer of such New
Contract. Subsequent to the expiration of the Property Approval Period, and
continuing until the Closing (provided the Agreement has not been terminated),
Seller will not enter into any New Contracts without Buyer’s prior written
consent, which consent may be withheld in Buyer’s sole discretion, and if Buyer
does not give its consent to Seller in writing within three (3) business days
after Seller provides written notice to Buyer of such New Contract, Buyer shall
be deemed to have withheld its consent to such New Contract. Without limiting
the generality of the foregoing, Seller will provide Buyer with copies of all
New Contracts. All New Contracts shall be deemed Disapproved Contracts, unless
and to the extent (i) any New Contract provides for more than a thirty day
termination provision and is affirmatively approved by Buyer pursuant to this
Section 9.1, or (ii) Buyer otherwise affirmatively elects to assume any such New
Contract.

9.2 Leases. Between the Effective Date and the expiration of the Property
Approval Period, Seller shall not enter into any new Leases or any amendments,
extensions or terminations (other than those unilateral rights of tenants to
amend, renew, extend or terminate pursuant to the terms of any existing Leases,
which rights are specifically set forth in the Leases and do not require the
consent of approval of the landlord thereunder) of existing Leases which provide
for other than a thirty (30) day termination provision (collectively, “New
Leases”) without obtaining Buyer’s written consent, which shall not be
unreasonably withheld, conditioned or delayed, and which consent will be deemed
to have been given by Buyer if Buyer does not notify Seller in writing to the
contrary within three (3) business days after Seller provides written notice to
Buyer of such New Lease. Subsequent to the expiration of the Property Approval
Period, and continuing until the Closing (provided the Agreement has not been
terminated), Seller will not enter into, or amend, renew, extend or terminate
any New Leases without Buyer’s prior written consent, which consent may be
withheld in Buyer’s sole discretion, and if Buyer does not give its consent to
Seller in writing within three (3) business days after Seller provides written
notice to Buyer of such New Lease, Buyer shall be deemed to have withheld its
consent to such New Lease. Without limiting the generality of the foregoing,
Seller will provide Buyer with copies of any and all proposals and/or letters of
intent for such a New Lease upon the delivery or receipt thereof.

9.3 Operation in the Ordinary Course. Subject to Sections 9.1 and 9.2, above,
and except to the extent that such maintenance is the obligation of any tenant
under the Leases, from the date of this Agreement until the Close of Escrow,
Seller shall (i) operate and manage the Property in the ordinary course and
consistent with Seller’s past practices (including the continued maintenance of
its insurance in effect on the Effective Date), (ii) maintain all present
services and amenities, (iii) maintain the Property in good condition, repair
and working order (but Seller shall not be required to make capital
improvements, except (x) as required to keep the Property in such good
condition, repair and working order or as otherwise required under any Lease,
and (y) with respect to any capital improvements that are in progress as of the
Effective Date, which Seller shall diligently pursue to completion as soon as
reasonably practicable and which Seller shall otherwise use commercially
reasonable efforts to complete the same prior to Closing), (iv) keep on hand
sufficient materials, supplies, equipment and other personal property for the
efficient operation and management of the Property, and (v) perform when due,
and otherwise comply with, all of Seller’s obligations and duties under the
Leases and Contracts. None of the Personal Property shall be removed from the
Real Property, unless replaced by unencumbered personal



--------------------------------------------------------------------------------

property of equal or greater utility and value. All Personal Property and
Intangible Personal Property shall be conveyed to Buyer by Seller at the Close
of Escrow free from any liens, encumbrances or security interests of any kind or
nature other than the Permitted Exceptions.

9.4 Encumbrances. From and after the Effective Date, Seller shall not encumber
the Property with any mortgages, deeds of trust or other encumbrances that will
affect the Property beyond the Closing Date, except as expressly permitted in
this Agreement, without Buyer’s consent (which shall not be unreasonably
withheld, conditioned or delayed as to easements, licenses and similar documents
required in the ordinary course of business).

9.5 Notices. Seller shall provide to Buyer promptly upon the receipt thereof,
any and all material written notices relating to the Property received by Seller
or its property manager from any governmental or quasi-governmental
instrumentality, insurance company, vendor or other party under any of the
Contracts, tenant under any of the Leases, party to any lawsuit affecting the
Property, or from any other entity or party, which notices are of a type not
normally received in the ordinary course of Seller’s business, and which may
have a material effect upon the Property.

9.6 SNDAs. Upon the written request of Buyer, and provided Buyer delivers
completed drafts to Seller no later than August 10, 2017 (provided that if Buyer
exercises the Extension Option in accordance with Section 3.2.1, such August 10,
2017 date shall be extended for the same period of time as the extension of the
Closing Date) for Seller’s review and approval, Seller agrees to forward,
concurrently with the corresponding Estoppel Certificate and at no material cost
to Seller, a form of Subordination, Non-Disturbance and Attornment Agreement
prescribed by Buyer’s lender (“SNDA”) to each tenant with instructions that each
tenant sign and return the same to Seller (and Seller shall promptly upon
receipt forward the same to Buyer) and thereafter Seller shall reasonably
cooperate with Buyer in connection with obtaining an executed SNDA from each
tenant under the Leases. However, it is expressly understood and agreed that the
receipt of one or more SNDA in any form executed by tenants shall not be a
condition to Buyer’s obligation to proceed with the Closing under this
Agreement.

9.7 Condition of Title. Without Buyer’s prior written consent, which consent may
be withheld in Buyer’s sole discretion, Seller shall not take any voluntary
action with respect to the condition of title to the Property that would
reasonably be expected to cause the Title Company to decline to issue any
endorsements to the Title Policy that it previously agreed to issue, as
evidenced by the pro forma Title Policy delivered to Buyer (with a copy to
Seller) prior to the expiration of the Property Approval Period.

10. AS-IS Sale and Purchase. Buyer acknowledges, by its initials as set forth
below, that the provisions of this Section 10 have been required by Seller as a
material inducement to enter into the contemplated transactions, and the intent
and effect of such provisions have been explained to Buyer by Buyer’s counsel
and have been understood and agreed to by Buyer.

10.1 Buyer’s Acknowledgment. As a material inducement to Seller to enter into
this Agreement and to convey the Property to Buyer, Buyer hereby acknowledges
and agrees that:

10.1.1 AS-IS. Except as otherwise expressly set forth in this Agreement, and
subject to Seller’s representation and warranties set forth in Section 11 of
this Agreement, Buyer is purchasing the Property in its existing condition,
“AS-IS, WHERE-IS, WITH ALL FAULTS,” and upon the Closing Date has made or has
waived all inspections and investigations of the Property and its vicinity which
Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property.

 

 

 

Buyer’s Initials



--------------------------------------------------------------------------------

10.1.2 No Representations. Other than the express representations and warranties
of Seller contained in Section 11 of this Agreement and the “Other Documents,”
as that term is defined in Section 16.5 below, neither Seller nor any of their
respective affiliates, predecessors, successors, partners, members and assigns,
and their respective past, present and future partners, members, officers,
directors, trustees, employees, agents, lenders, representatives, attorneys and
all persons acting by, through, under or in concert with the foregoing, or any
of them (Seller and all of said entities and individuals are collectively
referred to herein as the “Seller Group”) has made any representation, warranty,
inducement, promise, agreement, assurance or statement, directly or indirectly,
oral or written, of any kind to Buyer upon which Buyer has or is relying, or in
connection with which Buyer has made or will make any decisions concerning the
Property or its vicinity including, without limitation, its use, condition,
value, compliance with “Governmental Regulations,” as that term is defined
below, the existence or absence of Hazardous Substances on or under the
Property, or the permissibility, feasibility, or convertibility of all or any
portion of the Property for any particular use or purpose, including, without
limitation, its present or future prospects for sale, lease, development,
occupancy or suitability as security for financing. As used in this Agreement,
the following definitions shall apply: (i) the term “Governmental Regulations”
means any laws (including “Environmental Laws,” as that term is defined below),
ordinances, rules, requirements, resolutions, policy statements and regulations
(including, without limitation, those relating to land use, subdivision, zoning,
Hazardous Substances, occupational health and safety, handicapped access, water,
earthquake hazard reduction, and building and fire codes) of any governmental or
quasi-governmental body or agency claiming jurisdiction over the Property,
(ii) the term “Environmental Laws” shall mean all federal, state and local laws,
ordinances, rules and regulations now or hereafter in force, as amended from
time to time, and all federal and state court decisions, consent decrees and
orders interpreting or enforcing any of the foregoing, in any way relating to or
regulating human health or safety, or industrial hygiene or environmental
conditions, or protection of the environment, or pollution or contamination of
the air, soil, surface water or groundwater, and includes, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 United States Code section 9601, et seq., the Resource Conservation and
Recovery Act, 42 United States Code section 6901, et seq., and the Clean Water
Act, 33 United States Code section 1251, et seq., (iii) “Hazardous Substances”
shall mean any substance or material that is or becomes described as a toxic or
hazardous substance, waste or material or a pollutant or contaminant, or words
of similar import, in any of the Environmental Laws, and includes asbestos or
asbestos containing material, petroleum (including, without limitation,
flammable explosives, crude, oil or any fraction thereof, natural gas, natural
gas liquids, liquefied natural gas, or synthetic gas usable for fuel, or any
mixture thereof), petroleum, petroleum-based products and petroleum additives
and derived substances, lead-based paint, viruses, mold, fungi or bacterial
matter, the group of compounds known as polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive matter, medical waste, and chemicals which
may cause cancer or reproductive toxicity.

 

 

 

Buyer’s Initials

10.1.3 No Implied Warranties. Excluding any representation or warranty set forth
in Section 11 of this Agreement or in the Other Documents, Seller hereby
specifically disclaims: (a) all warranties implied by law arising out of or with
respect to the execution of this Agreement, any aspect or element of the
Property, or the performance of Seller’s obligations hereunder including,
without limitation, all implied warranties of merchantability, habitability
and/or fitness for a particular purpose; and (b) any warranty, guaranty or
representation, oral or written, past, present or future, of, as to, or



--------------------------------------------------------------------------------

concerning (i) the nature and condition of the Property or other items conveyed
hereunder, including, without limitation, the water, soil, and geology, the
suitability thereof and of the Property or other items conveyed hereunder for
any and all activities and uses which Buyer may elect to conduct thereon, the
existence of any environmental hazards or conditions thereon (including but not
limited to the presence of asbestos or other Hazardous Substances) or compliance
with applicable Environmental Laws; (ii) the nature and extent of any
right-of-way, lease, possession, lien, encumbrance, license, reservation,
condition or otherwise; and (iii) the compliance of the property or other items
conveyed hereunder or its operation with any Governmental Regulations.

 

 

 

Buyer’s Initials

10.1.4 Information Supplied by Seller. Buyer specifically acknowledges and
agrees that, except as expressly contained in Section 11 of this Agreement and
the Other Documents, the Seller Group has made no representation or warranty of
any nature concerning the accuracy or completeness of any documents delivered or
made available for inspection by Seller to Buyer, including, without limitation,
the Due Diligence Items and the offering packages and memoranda distributed with
respect to the Property, and that Buyer has undertaken such inspections of the
Property as Buyer deems necessary and appropriate and that Buyer is relying
solely upon such investigations and not on any of the Due Diligence Items or any
other information provided to Buyer by or on behalf of Seller. As to the Due
Diligence Items, Buyer specifically acknowledges that they have been prepared by
third parties with whom Buyer has no privity and Buyer acknowledges and agrees
that no warranty or representation, express or implied, has been made, nor shall
any be deemed to have been made, to Buyer with respect thereto, either by the
Seller Group or by any third parties that prepared the same. Buyer specifically
acknowledges that Seller has disclosed to Buyer the matters (collectively,
“Special Disclosure Matters”) described on Schedule 1 attached hereto.

 

 

 

Buyer’s Initials

10.1.5 Release. AS OF THE CLOSE OF ESCROW, BUYER AND THE BUYER PARTIES HEREBY
FULLY AND IRREVOCABLY RELEASE AND FOREVER DISCHARGE THE SELLER GROUP OF AND FROM
ANY AND ALL MANNER OF ACTION OR ACTIONS, CAUSE OR CAUSES OF ACTION, AT LAW OR IN
EQUITY (INCLUDING, WITHOUT LIMITATION, IN TORT), SUITS, DEBTS, LIENS, CONTRACTS,
AGREEMENTS, PROMISES, LIABILITIES, CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS OR
EXPENSES, OF ANY NATURE WHATSOEVER, KNOWN OR UNKNOWN, FIXED OR CONTINGENT
(COLLECTIVELY, “CLAIMS”) THAT THE BUYER PARTIES MAY HAVE OR HEREAFTER ACQUIRE
AGAINST EACH AND ANY OF THE SELLER GROUP ARISING FROM OR RELATED TO IN ANY WAY
THE PROPERTY, THE CONDITION OF THE PROPERTY, THIS AGREEMENT, THE OTHER DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY
LATENT OR PATENT CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS, COMPLIANCE WITH LAW
MATTERS, THE PRESENCE, DISCOVERY OR REMOVAL OF HAZARDOUS SUBSTANCES AND OTHER
ENVIRONMENTAL MATTERS WITHIN, UNDER OR UPON, OR IN THE VICINITY OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS AND THE SPECIAL DISCLOSURE
MATTERS. THE FOREGOING RELEASE BY BUYER AND THE BUYER PARTIES SHALL INCLUDE,
WITHOUT LIMITATION, ANY CLAIMS BUYER AND/OR THE BUYER PARTIES MAY HAVE PURSUANT
TO ANY STATUTORY OR COMMON LAW RIGHT BUYER MAY HAVE TO RECEIVE DISCLOSURES FROM
SELLER, INCLUDING, WITHOUT LIMITATION,



--------------------------------------------------------------------------------

ANY DISCLOSURES AS TO THE PROPERTY’S LOCATION WITHIN AREAS DESIGNATED AS SUBJECT
TO FLOODING, FIRE, SEISMIC OR EARTHQUAKE RISKS BY ANY FEDERAL, STATE OR LOCAL
ENTITY, THE PRESENCE OF HAZARDOUS SUBSTANCES ON OR BENEATH THE PROPERTY, THE
NEED TO OBTAIN FLOOD INSURANCE, THE CERTIFICATION OF WATER HEATER BRACING AND/OR
THE ADVISABILITY OF OBTAINING TITLE INSURANCE, OR ANY OTHER CONDITION OR
CIRCUMSTANCE AFFECTING THE PROPERTY, ITS FINANCIAL VIABILITY, USE OR OPERATION,
OR ANY PORTION THEREOF. THIS RELEASE INCLUDES CLAIMS OF WHICH BUYER IS PRESENTLY
UNAWARE OR WHICH BUYER DOES NOT PRESENTLY SUSPECT TO EXIST IN ITS FAVOR WHICH,
IF KNOWN BY BUYER, WOULD MATERIALLY AFFECT BUYER’S RELEASE OF THE SELLER GROUP.
IN CONNECTION WITH THE GENERAL RELEASE SET FORTH IN THIS SECTION 10.1.5, BUYER
SPECIFICALLY WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

 

 

Buyer’s Initials

Notwithstanding anything to the contrary set forth in this Section 10.1.5, the
foregoing release is not intended to and does not cover (i) any claims arising
from a breach of Seller’s representations or warranties set forth in Section 11
of this Agreement or in the Deed, the Lease Assignment, Assignment of Contracts,
Bill of Sale, or Tax Certificates or (ii) any other breach by Seller of an
express obligation of Seller under this Agreement which by its terms survives
the Close of Escrow.

10.1.6 California Natural Hazard Disclosure. Buyer acknowledges that any Seller
owning Property located in the State of California is required to disclose if
such Property lies within the following natural hazardous areas or zones: (a) a
special flood hazard area (any type Zone “A” or “V”) designated by the Federal
Emergency Management Agency (Cal. Gov. Code section 8589.3); (b) an area of
potential flooding shown on a dam failure inundation map designated pursuant to
Cal. Gov. Code section 8589.5 (Cal. Gov. Code section 8589.4); (c) a very high
fire hazard severity zone designated pursuant to Cal. Gov. Code section 51178 or
51179 (in which event the owner maintenance obligations of Cal. Gov. Code
section 51182 would apply) ( Cal. Gov. Code section 51183.5); (d) a wildland
area that may contain substantial forest fire risks and hazards designated
pursuant to Cal. Pub. Resources Code section 4125 (in which event (i) such
Seller would be subject to maintenance requirements of Cal. Pub. Resources Code
section 4291 and (ii) it would not be the State of California’s responsibility
to provide fire protection services to any building or structure located within
the wildland area except, if applicable, pursuant to Cal. Pub. Resources Code
section 4129 or pursuant to a cooperative agreement with a local agency for
those purposes pursuant to Cal. Pub. Resources Code section 4142) (Cal. Pub.
Resources Code section 4136); (e) an earthquake fault zone (Cal. Pub. Resources
Code section 2621.9); or (f) a seismic hazard zone (and, if applicable, whether
a landslide zone or liquefaction zone) (Cal. Pub. Resources Code section 2694).
Seller shall execute and deliver to Buyer a natural hazards disclosure statement
with respect to the foregoing matters (the “Natural Hazards Disclosure
Statement”). Buyer acknowledges that the Natural Hazards Disclosure Statement
fully and completely discharges such Seller from its disclosure obligations
under California Civil Code Section 1103, and, for the purpose of this
Agreement, the provisions of Civil Code Section 1103.4 regarding the
non-liability of Seller for errors or omission not within its personal knowledge
shall be deemed to apply. Buyer acknowledges and agrees that Buyer will



--------------------------------------------------------------------------------

independently evaluate and investigate whether any or all of such natural
hazards affect the applicable Property, and Seller shall have no liabilities or
obligations with respect thereto. Prior to the Contingency Date, Buyer shall
execute and deliver to Seller an acknowledgement of receipt of the Natural
Hazards Disclosure Statement. Buyer acknowledges and agrees that the matters set
forth in the Natural Hazard Disclosure Statement may change on or following the
Closing Date for such Property and that Seller has no obligation to update,
modify, or supplement the Natural Hazard Disclosure Statement following such
Closing Date. Buyer shall be solely responsible for preparing and delivering its
own Natural Hazard Disclosure Statement to subsequent prospective buyers of the
Property, to the extent required. BUYER ACKNOWLEDGES AND REPRESENTS THAT IT HAS
EXTENSIVE EXPERIENCE ACQUIRING AND CONDUCTING DUE DILIGENCE REGARDING COMMERCIAL
PROPERTIES. THIS PROVISION IS AN ESSENTIAL ASPECT OF THE BARGAIN BETWEEN THE
PARTIES. Notwithstanding anything to the contrary contained in this Agreement,
nothing in this Section 10.1.6 shall be deemed a waiver of, or otherwise limit,
impair, or affect, any of Seller’s Representations. The provisions of this
Section shall survive the Closing.

10.1.7 Section 25359.7. Buyer acknowledges and agrees that the sole inquiry and
investigation Seller conducted in connection with the environmental condition of
the Property is to obtain the environmental report(s) which are part of the Due
Diligence Items and that, for purposes of California Health and Safety Code
Section 25359.7, Seller has acted reasonably in relying upon said inquiry and
investigation, and the delivery of this Agreement constitutes written notice to
Buyer under such code section.

10.2 Survival. This Section 10 shall survive any termination of this Agreement
and the Closing.

11. Seller’s Representations and Warranties. Subject to the Special Disclosure
Matters and the matters contained in the Due Diligence Items, if any, Seller
hereby makes the following representations and warranties with respect to the
Property. Notwithstanding anything to the contrary contained herein or in any
document delivered in connection herewith, Seller shall have no liability with
respect to the Special Disclosure Matters.

11.1 Formation; Authority. Seller is duly formed, validly existing, and in good
standing under laws of the state of its formation. Seller has full power and
authority to enter into this Agreement and to perform this Agreement. The
execution, delivery and performance of this Agreement by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained. All requisite action
has been taken by Seller in connection with the entering into of this Agreement
and the instruments referenced herein and the consummation of the transactions
contemplated hereby. The individual(s) executing this Agreement and the
instruments referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to the terms and conditions hereof and
thereof.

11.2 No Conflict. Neither the execution and delivery of this Agreement and the
documents and instruments referenced herein, nor the occurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and the
documents and instruments referenced herein conflict with or result in the
material breach of any terms, conditions or provisions of, or constitute a
default under, any bond, note, or other evidence of indebtedness or any
contract, indenture, mortgage, deed of trust, loan, partnership agreement, lease
or other agreement or instrument to which Seller is a party.



--------------------------------------------------------------------------------

11.3 Bankruptcy. Seller has not (a) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.

11.4 Prohibited Persons and Transactions.

11.4.1 Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering. Neither Seller nor any of its affiliates, nor any of their
respective members, partners or other equity holders, and none of their
respective officers, directors or managers is, nor prior to Closing or the
earlier termination of this Agreement, will they become a person or entity with
whom U.S. persons or entities are restricted from doing business under (a) the
Patriot Act (as defined below), (b) any other requirements contained in the
rules and regulations of the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”) (including any “blocked” person or entity listed in the Annex
to Executive Order Nos. 12947, 13099 and 13224 and any modifications thereto or
thereof or any other person or entity named on OFAC’s Specially Designated
Blocked Persons List) or (c) any other U.S. statute, Executive Order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism)
or other governmental action (collectively, “Prohibited Persons”). During
Seller’s period of ownership of the Property, Seller, and to Seller’s Knowledge,
its employees and any person or entity (“Person”) acting on its behalf have at
all times fully complied with, and are currently in full compliance with, the
Foreign Corrupt Practices Act of 1977 and any other applicable anti-bribery or
anti-corruption laws. Seller is not entering into this Agreement, directly or
indirectly, in violation of any laws relating to drug trafficking, money
laundering or predicate crimes to money laundering. As used herein, “Patriot
Act” shall mean the USA Patriot Act of 2001, 107 Public Law 56 (October 26,
2001) and in other statutes and all orders, rules and regulations of the U.S.
government and its various executive departments, agencies and offices
interpreting and implementing the Patriot Act.

11.4.2 Prohibited Transactions. Seller shall not, directly or indirectly, use,
lend or otherwise make available the proceeds paid to it under this Agreement to
any subsidiary, joint venture partner or other person or entity to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is a Prohibited Person.

11.5 Leases. Other than the Leases listed on Exhibit I hereto and any New Leases
executed in accordance with Section 9.2, above, Seller is not a party to any
other leases, licenses or other occupancy agreements with respect to the leasing
or occupancy of the Property. Buyer acknowledges and agrees that the expiration
of any Lease or New Lease on or prior to Closing shall not constitute a change
of representation or warranty under this Article 11. With respect to the Leases,
(i) all of the Leases are in full force and effect except as otherwise set forth
on Exhibit I; (ii) to Seller’s knowledge, neither Seller nor any tenant is in
monetary default beyond any applicable notice and cure period or has given
written notice of any existing material non-monetary default under any of the
Leases; (iii) except as set forth on Exhibit K and Exhibit L attached hereto,
there are no Leasing Costs, rent concessions, or other tenant inducements that
remain unpaid, unapplied, or otherwise outstanding with respect to any Lease,
including in connection with any amendment or supplement to, or modification of,
any Lease; (iv) to Seller’s knowledge, Seller has not received any written
notice that any tenant under any Lease is a party to any bankruptcy or
insolvency proceeding (other than as a creditor) or is otherwise insolvent;
(v) unless noted on Exhibit M, no Tenant is more than thirty (30) days in
arrears on the payment of rent; and (vi) Exhibit N includes a true, correct, and
complete list of all security deposits (including Letters of Credit) actually
held by Seller with respect to the Leases as of the Effective Date (to be
updated as of the Closing Date).



--------------------------------------------------------------------------------

11.6 Legal Compliance. Except as otherwise disclosed in the Due Diligence Items
or any other information delivered to Buyer, Seller has not received any written
notice from any governmental agency that the Property or any condition existing
thereon or any present use thereof currently violates any Governmental
Regulations applicable to the Property.

11.7 Litigation. Except as otherwise disclosed in the Due Diligence Items or any
other information delivered to Buyer, Seller has not received written notice of
any litigation, arbitration or other legal or administrative suit, action,
proceeding or investigation of any kind pending or, to Seller’s knowledge,
threatened in writing against or involving Seller relating to the Property or
any part thereof, including, but not limited to, any condemnation action
relating to the Property or any part thereof.

11.8 Foreign Person. Seller is not a “foreign person” as defined in Section 1445
of the Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.

11.9 Contracts. Seller has not entered into any Contracts or other service or
equipment leasing contracts relating to the Property that will be binding on
Buyer or the Property after the Closing, except for the Contracts or Approved
Contracts disclosed in Exhibit J hereto. To Seller’s knowledge, Seller is not in
monetary default and neither party has given written notice of any existing
material non-monetary default under the Approved Contracts.

11.10 ERISA. Seller is not and is not acting on behalf of (i) an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, (ii) a “plan” within the meaning of
Section 4975 of the Internal Revenue Code of 1986, as amended, or (iii) an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §2510.3-101
of any such employee benefit plan or plans.

11.11 No Options. Except as otherwise set forth in the Leases, Seller has not
granted any party (other than Buyer) any option, right of first refusal, right
of offer, or other right to purchase or negotiate to purchase all or any part of
the Property.

11.12 Subsequent Changes. If after the Effective Date Seller obtains knowledge
of any fact or circumstance which would materially and adversely change one of
its foregoing representations or warranties, then Seller will promptly give
notice of such changed fact or circumstance to Buyer. Upon Buyer becoming aware
of any fact which would materially and adversely change any of the
representations or warranties contained in this Section 11, except for the
representations and warranties in Section 11.5 (other than with regard to any
Lease with a Major Tenant, any monetary default (beyond applicable notice and
cure periods), or an event of bankruptcy or insolvency proceeding), or elsewhere
in this Agreement or in any Other Document (“Seller’s Representations”) or would
otherwise constitute a breach thereof by Seller, Buyer, as its sole and
exclusive remedy at law or in equity, shall have the option of (i) waiving the
breach of warranty or change, and proceeding with the Close of Escrow, or
(ii) terminating this Agreement, in which event the Deposit and any other funds
deposited by Buyer into the Escrow and all interest earned thereon shall be
returned to Buyer; provided, however, if such material adverse change arose out
of the willful act, or intentional failure to act, by Seller or another member
of the Seller Group, the terms of Section 16.1 shall apply. Any such election
shall be made by Buyer not later than the Closing Date; provided, however, if
Buyer becomes aware of such fact from other than Seller, Buyer shall promptly
notify Seller thereof. Notwithstanding the foregoing, if Buyer elects to proceed
under clause (ii) above, Seller shall have the right, in its sole discretion,
within the earlier of three



--------------------------------------------------------------------------------

(3) business days following receipt of such election from Buyer or the Closing
Date, to elect by written notice to Buyer to cure such matter prior to Closing.
If Seller makes such foregoing election, then Buyer’s original notice under
clause (ii) above shall be deemed Buyer’s election to not terminate this
Agreement and proceed pursuant to clause (i) above. If Buyer does not timely
elect to terminate this Agreement pursuant to this Section 11.12, then Buyer
shall be deemed to have (i) irrevocably elected to waive its rights to terminate
this Agreement pursuant to this Section 11.12, (ii) elected to acquire the
Property on the terms set forth in this Agreement, and (iii) waived all remedies
at law or in equity with respect to any representations or warranties resulting
from the facts or circumstances disclosed by Seller in its notice to Buyer or of
which Buyer becomes aware prior to Closing and Seller’s representations and
warranties set forth in this Agreement shall be deemed to have been modified by
all such disclosures. Anything contained herein to the contrary notwithstanding,
if (x) Buyer has knowledge of any inaccuracy in any of Seller’s representations
and warranties contained herein or in any Other Document, whether as a result of
notice from Seller, Buyer’s own investigations or inquiries or otherwise, or
(y) any information contained in any material provided or made available to
Buyer by Seller at least three (3) business days prior to the Closing Date, or
received by Buyer from any third party (including without limitation any report
provided to Buyer by any contractor or consultant engaged by Buyer in connection
with Buyer’s investigation of the Property) is in any way materially
inconsistent with any of Seller’s Representations, whether or not actually known
to Buyer, and notwithstanding clause (x) and clause (y) Buyer nonetheless
proceeds with the Closing of the transactions contemplated hereby, then Seller’s
representations and warranties shall be deemed qualified and amended or modified
to the full extent of Buyer’s knowledge and such inconsistent information, Buyer
shall be deemed to have accepted and approved Seller’s representations and
warranties as so qualified and amended or modified, and Buyer shall have no
right or remedy, and Seller shall have no obligation or liability, on account
thereof. In no event shall Seller be liable to Buyer for (except to the extent
expressly elected by Seller pursuant to this Section 11.12, above), or be deemed
to be in default under this Agreement by reason of, any breach of a
representation or warranty if Buyer had knowledge thereof prior to Closing and
Buyer nonetheless proceeded to Closing hereunder. For the purposes of this
Section, Buyer’s knowledge shall mean Buyer’s knowledge, as described in clause
(x) in this Section above or Buyer’s obtaining the materially inconsistent
information described in clause (y) in this Section above. Without limitation of
the foregoing, consistent with Section 4.3.4, and subject to the terms and
conditions of Sections 11.13, 11.14, and 16.5, the representations and
warranties contained in this Section 11 shall be deemed remade by Seller as of
the Closing, except that with respect to Section 11.5, only subsections (i),
(iii), (v), and (vi) shall be remade as of Closing, and further provided that
Exhibits I, K, L, M and N may be updated by Seller to account for changes in
facts and circumstances occurring in the ordinary course of the operation of the
Property in accordance with the terms of this Agreement.

11.13 Seller’s Knowledge. Whenever phrases such as “to Seller’s knowledge” or
“Seller has no knowledge” or similar phrases are used in the foregoing
representations and warranties or otherwise used herein with regard to the
“knowledge” of Seller, they will be deemed to refer exclusively to matters
within the current actual (as opposed to constructive) knowledge of the Seller’s
Representative, who Seller represents and warrants is the individual that is
responsible for the asset management of the Property and who possesses the most
first-hand knowledge regarding the Property and the operation thereof. No duty
of inquiry or investigation on the part of Seller or Seller’s Representative
will be required or implied by the making of any representation or warranty
which is so limited to matters within Seller’s current actual knowledge, and in
no event shall Seller’s Representative have any personal liability therefor.

11.14 Survival. All of the foregoing representations and warranties of Seller,
as updated as of the Closing in accordance with the terms of this Agreement,
will survive Closing for a period of nine (9) months after the Closing Date and
thereafter during the pendency of any claim with



--------------------------------------------------------------------------------

respect to a breach thereof made during such nine-month period (the “Survival
Period”). No claim for a breach of any representation or warranty of Seller will
be actionable or payable if (i) Buyer does not notify Seller in writing of such
breach and commence a “legal action” thereon within said nine (9) months, or
(ii) the breach in question results from or is based on a condition, state of
facts or other matter which was actually known to Buyer prior to Closing.

12. Buyer’s Representations and Warranties. In addition to any express
agreements of Buyer contained herein, the following constitute representations
and warranties of Buyer, which shall be true and correct as of the date of this
Agreement and as of the Closing and shall survive Closing:

12.1 Formation; Authority. Buyer is duly formed, validly existing and in good
standing under the laws of the state of its formation. Buyer has full power and
authority to enter into this Agreement and the instruments referenced herein,
and to consummate the transactions contemplated hereby. All requisite action has
been taken by Buyer in connection with the entering into this Agreement and has
or will be taken with respect to the instruments referenced herein, and the
consummation of the transactions contemplated hereby. The individuals executing
this Agreement and the instruments referenced herein on behalf of Buyer have the
legal power, right and actual authority to bind Buyer to the terms and
conditions hereof and thereof.

12.2 No Conflict. Neither the execution and delivery of this Agreement and the
documents and instruments referenced herein, nor the occurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and the
documents and instruments referenced herein conflict with or result in the
material breach of any terms, conditions or provisions of, or constitute a
default under, any bond, note, or other evidence of indebtedness or any
contract, indenture, mortgage, deed of trust, loan, partnership agreement, lease
or other agreement or instrument to which Buyer is a party.

12.3 Bankruptcy. Buyer has not (a) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.

12.4 Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering. Neither Buyer nor any of its affiliates, nor any of their respective
members, partners or other equity holders, and none of their respective
officers, directors or managers is, nor prior to Closing or the earlier
termination of this Agreement, will they become a “Prohibited Person”). Buyer,
and to Buyer’s knowledge, its employees and any Person acting on its behalf have
at all times fully complied with, and are currently in full compliance with, the
Foreign Corrupt Practices Act of 1977 and any other applicable anti-bribery or
anti-corruption laws. Buyer is not entering into this Agreement, directly or
indirectly, in violation of any laws relating to drug trafficking, money
laundering or predicate crimes to money laundering.

13. Casualty and Condemnation.

13.1 Material Casualty. In the event that prior to the Close of Escrow the Real
Property, or any material portion thereof, is destroyed or materially damaged,
Buyer shall have the right, exercisable by giving written notice to Seller
within ten (10) days after receipt of written notice of such



--------------------------------------------------------------------------------

damage or destruction, either (i) to terminate this Agreement in which event the
Deposit and all interest accrued thereon shall be promptly returned to Buyer,
any other money or documents in Escrow shall be returned to the party depositing
the same, and the provisions of Section 4.4 shall apply, or (ii) to accept the
Real Property in its then condition and to proceed with the consummation of the
transaction contemplated by this Agreement, with an abatement or reduction in
the Purchase Price in the amount of the deductible for the applicable insurance
coverage, and to receive an assignment of all of Seller’s rights to any
insurance proceeds payable by reason of such damage or destruction, other than
rental abatement/rent loss insurance attributable to the period of time prior to
the Closing which shall be retained by or paid to Seller and Seller shall
endeavor to cause the applicable insurer or insurers to consent to such
assignment prior to the Closing. If Buyer fails to deliver written notice to
Seller of Buyer’s election within the time period specified in this paragraph,
Buyer shall be deemed to have elected the alternative under clause (ii) above.
If Buyer elects (or is deemed to have elected) to proceed under clause (ii)
above, Seller shall not compromise, settle or adjust any claims to such proceeds
without Buyer’s prior written consent.

13.2 Non-Material Casualty. In the event that prior to the Close of Escrow there
is any non-material damage to the Real Property, or any part thereof, and no
Tenant of all or a portion of the Property is obligated by the terms of its
Lease to repair such damage or destruction, Seller shall, subject to the
following sentence, repair or replace such damage prior to the Close of Escrow.
Notwithstanding the preceding sentence, in the event Seller elects not to or is
unable to repair or replace such damage, Seller shall notify Buyer in writing of
such fact, or in the event Buyer otherwise elects that Seller shall not repair
or replace such damage or destruction prior to the Closing, Buyer shall
thereafter accept the Real Property in its then condition, and proceed with the
transaction contemplated by this Agreement and Buyer shall receive an abatement
or reduction in the Purchase Price in the amount of the deductible for the
applicable insurance coverage, and Buyer shall be entitled to an assignment of
all of Seller’s rights to any insurance proceeds payable by reason of such
damage or destruction, other than rental abatement/rent loss insurance
attributable to the period of time prior to the Closing which shall be retained
by or paid to Seller, and only if and to the extent such deductible is not any
Tenant’s responsibility under any Lease. and Seller shall endeavor to cause the
applicable insurer or insurers to consent to such assignment prior to the
Closing. In the event Seller does not repair or replace such damages, Seller
shall not compromise, settle or adjust any claims to such proceeds without
Buyer’s prior written consent.

13.3 Material Condemnation. In the event that prior to the Close of Escrow, all
or any material portion of the Real Property is subject to a taking by a public
or governmental authority, Buyer shall have the right, exercisable by giving
written notice to Seller within ten (10) days after receiving written notice of
such taking, either (i) to terminate this Agreement, in which event the Deposit
and all interest accrued thereon shall be promptly returned to Buyer, any other
money or documents in Escrow shall be returned to the party depositing the same,
and (ii) to accept the Real Property in its then condition, without a reduction
in the Purchase Price, and to receive an assignment of all of Seller’s rights to
any condemnation award or proceeds payable by reason of such taking (other than
any award or proceeds applicable to pre-Closing periods, for example in the case
of a temporary taking) and Seller shall endeavor to cause the applicable
condemning authority or authorities to consent to such assignment to Buyer as
prior to the Closing. If Buyer fails to deliver written notice to Seller of
Buyer’s election within the time period specified in this paragraph, Buyer shall
be deemed to have elected alternative (ii) above. If Buyer elects (or is deemed
to have elected) to proceed under clause (ii) above, Seller shall not
compromise, settle or adjust any claims to such award without Buyer’s prior
written consent.

13.4 Non-Material Condemnation. In the event that prior to the Close of Escrow,
any non-material portion of the Real Property is subject to a taking by any
public or governmental authority, Buyer shall accept the Real Property in its
then condition and proceed with the consummation of the



--------------------------------------------------------------------------------

transaction contemplated by this Agreement, in which event Buyer shall be
entitled to an assignment of all of Seller’s rights to any award or proceeds
payable in connection with such taking (other than any award or proceeds
applicable to pre-Closing periods, for example in the case of a temporary
taking) and Seller shall endeavor to cause the applicable condemning authority
or authorities to consent to such assignment to Buyer as prior to the Closing.
In the event of any such non-material taking, Seller shall not compromise,
settle or adjust any claims to such award without Buyer’s prior written consent.

13.5 Materiality Standard. For purposes of this Section 13, damage to the Real
Property or a taking of a portion thereof shall be deemed to involve a material
portion thereof if (i) the estimated cost of restoration or repair, as estimated
by Buyer and Seller in their reasonable discretion, of such damage shall exceed
either Two Million Five Hundred Thousand and No/100 ($2,500,000.00) or Two
Million Five Hundred Thousand and No/100 ($2,500,000.00), (ii) the amount of the
condemnation award with respect to such taking shall exceed either Two Million
Five Hundred Thousand and No/100 ($2,500,000.00) with respect to or Two Million
Five Hundred Thousand and No/100 ($2,500,000.00), or (iii) such damage or taking
would permit any Major Tenant with more than twelve (12) months remaining in its
lease term to terminate its Lease.

13.6 Notice of Casualty and Condemnation; Consent to Assignment. Seller agrees
to give Buyer prompt written notice of any taking of, proposed taking of, damage
to or destruction of the Real Property. In the event that Seller shall fail to
obtain prior to Closing any insurer’s consent to the assignment of Seller’s
rights to insurance proceeds in accordance with the provisions of this
Section 13, then from and after the Closing and until such consent is obtained
(if at all), Seller shall diligently pursue such consent and diligently
prosecute the applicable insurance claims, shall not adjust or settle any claims
without the prior consent of Buyer, and shall promptly upon receipt of any
insurance proceeds deliver the same to Buyer. Seller’s obligations under this
Section 13.6 shall survive the Closing.

14. Notices. All notices, consents, requests, reports, demands or other
communications hereunder (collectively, “Notices”) shall be in writing and may
be given personally or by Federal Express (or other reputable overnight delivery
service) as follows:

 

To Buyer:    At Buyer’s Notice Address set forth in the Summary and Definition
of Basic Terms. To Escrow Holder:    At Escrow Holder’s Address set forth in the
Summary and Definition of Basic Terms.

or to such other address or such other person as the addressee party shall have
last designated by Notice to the other party. Any Notice will be deemed given on
the date of receipted delivery, the date of refusal to accept delivery, or when
delivery is first attempted but cannot be made due to a change of address for
which no Notice was given. Notwithstanding the foregoing, to the extent a Notice
is (i) delivered via electronic mail, and (ii) the original of which is
delivered within one (1) business day thereafter personally or via overnight
delivery service as identified hereinabove, then such Notice shall be deemed
given upon the date of transmission of such e-mail. In any event, the party
delivering Notice shall use commercially reasonable efforts to provide a
courtesy copy of each such Notice to the receiving party via electronic mail
(provided that such email notice shall not constitute a formal notice under the
terms of this Section 14).

15. Broker Commissions. With respect to the transaction contemplated by this
Agreement, Seller and Buyer each represents to the other that no brokerage
commission, finder’s fee or other compensation of any kind is due or owing to
any person or entity other than to Broker pursuant to a



--------------------------------------------------------------------------------

separate written agreement between Seller and Broker. Each party hereby agrees
that if any person or entity makes a claim for brokerage commissions or finder’s
fees related to the sale of the Property by Seller or the acquisition of the
Property by Buyer, and such claim is made by, through or on account of any acts
or alleged acts of said party or its representatives, then said party will
protect, indemnify, defend and hold the other party free and harmless from and
against any and all loss, liability, cost, damage and expense (including
reasonable attorneys’ fees) in connection therewith. The provisions of this
paragraph shall survive Closing or any termination of this Agreement.

16. Default.

16.1 Default by Seller. In the event that Seller fails to perform any of the
material covenants or agreements contained herein which are to be performed by
Seller and Seller does not cure such failure by the earlier of (a) September 29,
2017 or (b) within five (5) business days of receipt of written notice thereof
from Buyer, Buyer may, at its option and as its exclusive remedy, either
(i) terminate this Agreement by giving written notice of termination to Seller
whereupon Escrow Holder will return to Buyer the Deposit, in which event
(y) Seller shall reimburse Buyer for its actual out-of-pocket third-party costs
incurred in connection with this Agreement and the transactions contemplated
hereby within thirty (30) days after Seller’s receipt from Buyer of invoices or
receipts (provided that in no event shall Seller’s reimbursement obligation
pursuant to this Section 16.1 exceed Three Hundred Thousand and No/100 Dollars
($300,000.00)), and (z) both Buyer and Seller will otherwise be relieved of any
further obligations or liabilities hereunder, except for those obligations which
expressly survive any termination hereof, or (ii) Buyer may seek specific
performance of this Agreement. Buyer shall be deemed to have elected to
terminate this Agreement pursuant to clause (i) above if Buyer fails to file
suit for specific performance against Seller in a court having jurisdiction in
the county and state in which the Property is located, on or before sixty
(60) days following the date upon which the Closing was to have occurred.
Notwithstanding the foregoing to the contrary, in the event the remedy set forth
in subpart (ii) above is unavailable (or so impractical as to be deemed
unavailable) as a result of the willful act or acts of Seller taken with the
intent to frustrate such remedy, then Buyer shall be entitled to pursue all its
rights and remedies at law and in equity with respect to such Seller default.
Except as specifically set forth in this Section 16.1, Buyer does hereby
specifically waive any right to pursue any other remedy at law or equity for
such default of Seller, including, without limitation, any right to seek, claim
or obtain damages, punitive damages or consequential damages.

16.2 Default by Buyer. IN THE EVENT THE CLOSE OF ESCROW DOES NOT OCCUR AS HEREIN
PROVIDED BY REASON OF ANY DEFAULT OF BUYER, BUYER AND SELLER AGREE THAT IT WOULD
BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY
SUFFER. THEREFORE BUYER AND SELLER DO HEREBY AGREE THAT A REASONABLE ESTIMATE OF
THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT THAT BUYER
DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY IS AND SHALL BE AN
AMOUNT EQUAL TO THE DEPOSIT, TOGETHER WITH THE ACCRUED INTEREST THEREON; AND, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), SAID AMOUNT
SHALL BE DISBURSED TO SELLER AS THE FULL, AGREED AND LIQUIDATED DAMAGES FOR A
BREACH OF THIS AGREEMENT BY BUYER WHICH RESULTS IN THE CLOSE OF ESCROW NOT
OCCURRING, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES IN RESPECT OF BUYER’S
BREACH OF THIS AGREEMENT BEING HEREIN EXPRESSLY WAIVED BY SELLER. SUCH PAYMENT
OF THE DEPOSIT IS NOT INTENDED AS A PENALTY, BUT AS FULL LIQUIDATED DAMAGES.
NOTHING CONTAINED IN THIS SECTION SHALL LIMIT SELLER’S RIGHT TO RECEIVE
REIMBURSEMENT FOR COSTS AND EXPENSES PURSUANT TO SECTION 18.5 BELOW, NOR WAIVE
OR AFFECT BUYER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS.

 

 

 

  

 

    

 

  

 

SELLER’S INITIALS       BUYER’S INITIALS   



--------------------------------------------------------------------------------

16.3 Waivers. AS A MATERIAL CONSIDERATION FOR SELLER ENTERING INTO THIS
AGREEMENT, BUYER EXPRESSLY WAIVES FOR ANY DEFAULT BY SELLER (A) ANY RIGHT UNDER
CALIFORNIA CODE OF CIVIL PROCEDURE, PART 2, TITLE 4.5, SECTION 4.05 THROUGH
4.05.61 OR ANY OTHER SIMILAR STATE OR FEDERAL STATUTE, OR AT COMMON LAW OR
OTHERWISE TO RECORD OR FILE A LIS PENDENS OR A NOTICE OF PENDENCY OF ACTION OR
SIMILAR NOTICE AGAINST ALL OR ANY PORTION OF THE PROPERTY UNLESS AND UNTIL BUYER
HAS ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT AND HAS FILED AN
ACTION SEEKING SUCH REMEDY, (B) ANY RIGHT TO SEEK DAMAGES IN THE EVENT OF
SELLER’S DEFAULT HEREUNDER, EXCEPT TO THE EXTENT EXPRESSLY PERMITTED IN SECTION
16.1 ABOVE, AND (C) ITS RIGHT TO BRING ANY ACTION THAT WOULD IN ANY WAY AFFECT
TITLE TO OR RIGHT OF POSSESSION OF ALL OR ANY PORTION OF THE PROPERTY, EXCEPT
FOR AN ACTION FOR SPECIFIC PERFORMANCE UNDER SECTION 16.1 ABOVE. BUYER HEREBY
WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 3389 AND ANY SIMILAR
STATE OR FEDERAL STATUTE. BUYER ACKNOWLEDGES AND AGREES THAT PRIOR TO THE
CLOSING, BUYER SHALL NOT HAVE ANY RIGHT, TITLE OR INTEREST IN AND TO THE
PROPERTY OR ANY PORTION THEREOF UNLESS AND UNTIL BUYER HAS ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS AGREEMENT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY. BUYER HEREBY EVIDENCES ITS SPECIFIC AGREEMENT TO THE TERMS OF THIS
WAIVER BY PLACING ITS SIGNATURE OR INITIALS IN THE SPACE PROVIDED HEREINAFTER.

 

 

 

  

 

    

 

  

 

BUYER’S INITIALS       SELLER’S INITIALS   

16.4 Indemnities; Defaults After Closing or Termination. The limitations on the
parties’ remedies set forth in Sections 16.1 and 16.2, above, will not be deemed
to prohibit either party from (i) specifically seeking indemnification from the
other for any matter with respect to which such other party has agreed hereunder
to provide indemnification or from seeking damages from such other party in the
event such other party fails or refuses to provide such indemnification;
(ii) subject to the terms, conditions and limitations of this Agreement, seeking
damages incurred during the period of time after Closing that a representation
or warranty given as of the Closing Date by the other party hereunder survives
Closing, for the other party’s breach of such representation or warranty
discovered after such Closing or with respect to any breach or default of any
covenant that survives Closing; or (iii) subject to the terms, conditions and
limitations of this Agreement seeking damages or such equitable relief as may be
available for the other party’s failure to perform after any termination of this
Agreement any obligation hereunder which expressly survives such termination;
provided, however, that in no event whatsoever will either party be entitled to
recover from the other any punitive, consequential or speculative damages under
or in connection with this Agreement. This Section 16.4 shall survive any
termination of this Agreement and the Closing.

 

 

 

  

 

    

 

  

 

SELLER’S INITIALS       BUYER’S INITIALS   



--------------------------------------------------------------------------------

16.5 Limited Liability. Notwithstanding anything to the contrary herein, Buyer
on its own behalf and on behalf of its agents, members, partners, employees,
representatives, officers, directors, agents, related and affiliated entities,
successors and assigns (collectively, the “Buyer Parties”) hereby agrees that in
no event or circumstance shall any of the members, partners, employees,
representatives, officers, directors, agents, property management company,
affiliated or related entities of Seller or Seller’s property management
company, have any personal liability under this Agreement. Seller on its own
behalf and on behalf of its agents, members, partners, employees,
representatives, related and affiliated entities, successors and assigns hereby
agrees that in no event or circumstance shall any of the Buyer Parties have any
personal liability under this Agreement. Except only with regard to the
reconciliation of prorations and remittance of rents in accordance with
Section 8 of this Agreement, and the commission payment obligations in
accordance with Section 15 of this Agreement, and notwithstanding anything else
to the contrary contained herein: (i) the maximum aggregate liability of Seller,
and the maximum aggregate amount which may be awarded to and collected by Buyer
(including, without limitation, for any breach of any representation, warranty,
indemnity and/or covenant of Seller) under this Agreement or any documents
executed pursuant hereto or in connection herewith, including, without
limitation, the Exhibits attached hereto (collectively, the “Other Documents”)
shall, under no circumstances whatsoever, exceed Three Million and No/100
Dollars ($3,000,000.00) (the “CAP Amount”); and (ii) no claim by Buyer alleging
a breach by Seller of any representation, warranty and/or covenant of Seller
contained herein or any of the Other Documents may be made, and Seller shall not
be liable for any judgment in any action based upon any such claim, unless and
until such claim, either alone or together with any other claims by Buyer
alleging a breach by Seller of any such representation, warranty and/or
covenant, is for an aggregate amount in excess of One Hundred Thousand and
No/100 Dollars ($100,000.00) (the “Floor Amount”), in which event Seller’s
liability respecting any final judgment concerning such claim or claims shall be
for the entire amount thereof, subject to the CAP Amount set forth in clause
(i) above; provided, however, that if any such final judgment is for an amount
that is less than or equal to the Floor Amount, then Seller shall have no
liability with respect thereto. Buyer agrees to first seek recovery under any
insurance policies, title policies and other applicable agreements prior to
seeking recovery from Seller, and Seller shall not be liable to Buyer to the
extent Buyer’s claim is actually satisfied from such insurance policies, title
policies or other applicable agreements. Notwithstanding any provision of this
Agreement to the contrary, in no event shall Seller be liable for any
consequential damages of Buyer or any punitive or special damages with respect
to Seller’s obligations under this Agreement, the Other Documents or otherwise
with respect to the Property. This Section 16.5 shall survive any termination of
this Agreement and the Closing.

17. Assignment. Buyer may not assign, transfer or convey its rights and
obligations under this Agreement or in the Property without the prior written
consent of Seller, which consent may be given or withheld in Seller’s sole
discretion, and no such approved assignment shall relieve Buyer from its
liability under this Agreement. Seller consents in advance to one or more
assignments, from time to time, of all or part of Buyer’s interest in this
Agreement by Buyer (or its permitted assignees hereunder) to any entity directly
or indirectly controlling, directly or indirectly controlled by, or directly or
indirectly under common control with Buyer or the management team of City Office
REIT, Inc., provided that (a) Buyer shall send Seller written notice of such
assignment or assignments at least ten (10) business days prior to Closing,
which notice shall reasonably include the legal name and control of the proposed
assignee(s), (b) Buyer and the proposed assignee(s) shall execute an assignment
and assumption of this Agreement in form and substance reasonably satisfactory
to Seller, (c) in no event shall any assignment of this Agreement release or
discharge Buyer from any liability or obligation hereunder unless expressly
agreed otherwise by Seller in writing, and (d) in no event shall any assignment
of this Agreement materially interfere with or restrict Seller’s ability to
qualify the sale of the Property as an exchange of like-kind property in
accordance with the terms of Section 19 below. Additionally, Buyer shall be
permitted to freely assign, from time to time, all or a part of its interest in
this Agreement to a “qualified intermediary” in connection with a “like-kind
exchange” under Section 1031 of the Internal Revenue Code of 1986, subject to
subparts (a)-(d) of this Section.



--------------------------------------------------------------------------------

18. Miscellaneous.

18.1 Governing Law. The parties hereto expressly agree that this Agreement shall
be governed by, interpreted under, and construed and enforced in accordance with
the laws of the State of California.

18.2 Partial Invalidity. If any term or provision or portion thereof of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision or portion thereof to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each such term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.

18.3 Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

18.4 Successors and Assigns. Subject to the provisions of Section 17, this
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto.

18.5 Professional Fees. In the event of the bringing of any action or suit by a
party hereto against another party hereunder by reason of any breach of any of
the covenants, agreements or provisions on the part of the other party arising
out of this Agreement, then in that event the prevailing party shall be entitled
to have and recover of and from the other party all costs and expenses of the
action or suit and any appeals therefrom, and enforcement of any judgment in
connection therewith, including actual attorneys’ fees, accounting and
engineering fees, and any other professional fees resulting therefrom. This
Section 18.5 shall survive any termination of this Agreement and the Closing.

18.6 Entire Agreement. This Agreement (including all Exhibits attached hereto)
is the final expression of, and contains the entire agreement between, the
parties with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto. This Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing or as otherwise expressly permitted herein.
This Agreement may be executed in one or more counterparts, each of which shall
be an original, and all of which together shall constitute a single instrument.
The parties do not intend to confer any benefit hereunder on any person, firm or
corporation other than the parties hereto.

18.7 Time of Essence/Business Days. Seller and Buyer hereby acknowledge and
agree that time is strictly of the essence in this Agreement as to each and
every term, condition, obligation and provision hereof in which time is an
element of performance and that failure to timely perform any of the terms,
conditions, obligations or provisions hereof by either party shall constitute a
material breach of and a non-curable (but waivable) default under this Agreement
by the party so failing to perform. Unless the context otherwise requires, all
periods terminating on a given day, period of days, or date shall terminate at
5:00 p.m. (Pacific time) on such date or dates, and references to “days” shall
refer to calendar days except if such references are to “business days” which
shall refer to days which are not Saturday, Sunday or a legal holiday.
Notwithstanding the foregoing, if any period terminates on a Saturday, Sunday or
a legal holiday, under the laws of the State of California, the termination of
such period shall be on the next succeeding business day.



--------------------------------------------------------------------------------

18.8 Construction. Headings at the beginning of each paragraph and subparagraph
are solely for the convenience of the parties and are not a part of the
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to sections are to this Agreement. All
exhibits referred to in this Agreement are attached and incorporated by this
reference. In the event the date on which Buyer or Seller is required to take
any action under the terms of this Agreement is not a business day, the action
shall be taken on the next succeeding business day.

18.9 No Third-Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller Group and Buyer only and are not for the benefit of any third
party; and, accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

19. 1031 Exchange. Upon the request of a party hereto (the “Requesting Party”),
the other party (the “Cooperating Party”) shall cooperate with the Requesting
Party in Closing the sale of the Property in accordance with this Agreement so
as to qualify such transaction as an exchange of like-kind property; provided,
however, the Cooperating Party shall not be required to take title to any
exchange property and the Cooperating Party will not be required to agree to or
assume any covenant, obligation or liability in connection therewith, the
Closing hereunder shall not be delayed as a result of, or conditioned upon, such
exchange, the Requesting Party shall pay all costs associated with such
exchange, and the Requesting Party shall remain primarily liable under this
Agreement and indemnify the Cooperating Party from any liability in connection
with such exchange.

20. Confidentiality. Buyer agrees that, (a) except as otherwise provided or
required by valid law and rules and regulations enacted in accordance therewith,
including without limitation, the rules and regulations promulgated from time to
time by the United State Securities and Exchange Commission and similar
authorities, (b) except to the extent Buyer considers such documents or
information reasonably necessary to prosecute and/or defend any claim made with
respect to the Property or this Agreement, and (c) except to the extent
reasonably necessary to deliver such documents or information to Buyer’s
employees, paralegals, attorneys and/or consultants, lender and investors, and
prospective lenders and investors, in connection with Buyer’s evaluation of this
transaction, prior to Closing (and thereafter if the Closing does not occur
hereunder) (i) Buyer, Buyer’s Parties and Buyer’s agents and consultants
(collectively, the “Buyer’s Representatives”), shall keep the contents of any
materials, reports, documents, data, test results, and other information related
to the transaction contemplated hereby, together with all other materials
prepared by or for Buyer, with or that contain any such information, including,
without limitation, the Due Diligence Items and all information regarding
Buyer’s acquisition or ownership of the Property, strictly confidential,
(ii) Buyer and Buyer’s Representatives shall keep and maintain the contents of
this Agreement, including, without limitation, the amount of consideration being
paid by Buyer for the Property strictly confidential, and (iii) Seller, members
of the Seller Group, Buyer and Buyer’s Representatives shall refrain from
generating or participating in any publicity or press release regarding this
transaction without the prior written consent of the other except to the extent
otherwise permitted under Section 21 below. Buyer acknowledges that significant
portions of the Due Diligence Items are proprietary in nature and that Seller
would suffer significant and irreparable harm in the event



--------------------------------------------------------------------------------

of the misuse or disclosure of the Due Diligence Items. Without affecting any
other rights or remedies that either party may have, each party acknowledges and
agrees that the other shall be entitled to seek the remedies of injunction,
specific performance and other equitable relief for any breach, threatened
breach or anticipatory breach of the provisions of this Section 20, the actual
breach of which shall constitute a default hereunder by such breaching party. In
addition, Buyer agrees that the provisions of this Section 20 shall supersede
any prior confidentiality or access agreements made by Buyer (or its affiliate)
in favor of Seller as of the date of this Agreement. The provisions of this
Section 20 shall survive any termination of this Agreement but shall not survive
the Closing. For the avoidance of doubt, any breach of this Section 20 by Buyer
shall give rise to the remedies set forth herein (i.e., a claim for actual
damages), but shall not entitle Seller to liquidated damages pursuant to
Section 16.2.

21. Press Release; Disclosure of Information. Notwithstanding any provision to
the contrary set forth in this Agreement, Seller and Buyer shall be entitled at
any time to (i) make any required disclosures in filings with the Securities
Exchange Commission or in connection with audits or the offering of securities;
provided, however, that prior to Closing, such disclosures or filings shall in
no event disclose the allocation of the Purchase Price among the Buildings or
any capitalization rate other than on a cumulative and pro-forma, portfolio-wide
basis, and/or (ii) following the expiration of the Property Approval Period
(i.e., the timely delivery of Buyer’s Notice to Proceed and the Additional
Deposit), make disclosures on investor/earnings calls or meetings and/or issue
press releases in the ordinary course of business announcing (1) that such party
is under contract to sell or buy (as the case may be and without identifying the
other party specifically or, with regard to Seller, any additional information
beyond what is expressly allowed hereunder that would identify Seller, the
Property (which may be identified solely by the cumulative square footage and
the number of buildings comprising the Property, and the City in which the
Property is located), (2) the Purchase Price for the Property (excluding any
allocation information of the Purchase Price among the Buildings (3) with
respect to Buyer, the amount of the non-refundable Deposit, (4) the anticipated
Closing Date, and (5) the capitalization rate on a cumulative and pro-forma,
portfolio-wide basis; provided, however, that a party shall not specifically
identify the other in any such disclosures without obtaining the prior written
consent of the party to be identified. Following the Closing, each party may
freely make disclosures and press releases regarding the transaction
contemplated by this Agreement and the Property and no such disclosure or press
release shall include an allocation of the Purchase Price among the Buildings
and any disclosure of an actual capitalization rate shall be consistent with a
determination as reconciled between Seller and Buyer for public disclosure (with
regard to which the parties hereby agree to use commercially reasonable efforts
to establish the same prior to the Contingency Date). The provisions of this
Section shall survive Closing for a period of one (1) year.

22. Survival. Except as expressly set forth to the contrary herein, no
representations, warranties, covenants or agreements of Seller contained herein
shall survive the Closing.

23. Drafts Not an Offer to Enter Into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property. The
parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in its respective sole discretion,
and both Seller and Buyer have fully executed, delivered and received each
other’s counterpart of this Agreement.



--------------------------------------------------------------------------------

24. Joint and Several Liability. All entities constituting “Buyer” hereunder
shall be jointly and severally liable for the faithful performance of the terms
and conditions hereof, and of any other document executed in connection
herewith, to be performed by Buyer.

25. Marketing. From and after the Effective Date, Seller agrees that it shall
not either, directly or indirectly via instructions to its brokers, offer to
sell or solicit any offers to purchase or negotiate for the sale or the disposal
of the Property with any party other than Buyer; provided, however, that from
and after the Contingency Date, Seller may entertain, discuss, and negotiate
unsolicited offers for the purchase of the Property solely on a “back-up” basis,
provided that all such offerors and other interested parties are made aware of
the existence of a binding and enforceable purchase agreement for the purchase
and sale of the Property. Further, from and after the Effective Date, Seller
shall suspend all active marketing initiatives during the term of this
Agreement.

26. Information and Audit Cooperation. At Buyer’s request, at any time within
seventy-two (72) days following the Closing, Seller shall, upon reasonable prior
written notice and without being required to incur any material out-of-pocket
expense or liability, provide Buyer’s designated independent auditor access to
the books and records of the Property in Seller’s possession that are necessary
for the compliance with Buyer’s and/or City Office REIT, Inc.’s obligations
under Rule 3-14 of Regulation S-X of the Securities and Exchange Commission. In
providing any information and responding to any requests pursuant to this
Section 26, (i) Seller makes no representation or warranty, express, written,
oral, statutory or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed, and (ii) Buyer acknowledges that Buyer
shall not be entitled to bring any claim against Seller based on the items
delivered pursuant to this Section 26. Buyer shall reimburse Seller for Seller’s
actual, documented, out-of-pocket costs and expenses incurred in connection with
providing information and responding to requests pursuant to this Section 26,
which reimbursement obligation shall not exceed $10,000.00.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year hereinabove written.

 

“SELLER”   a Delaware limited partnership   By:  

a Maryland corporation,

its General Partner

    By:         Name:         Title:         By:         Name:         Title:  
 

 

“BUYER”   CITY OFFICE DEVELOPMENT, LLC,   a Delaware limited liability company  
By:         Name:         Title:    



--------------------------------------------------------------------------------

JOINDER BY ESCROW HOLDER

Escrow Holder (as defined in Section 8 of Article I above) hereby acknowledges
that it has received this Agreement executed by the Seller and Buyer and accepts
the obligations of and instructions for the Escrow Holder set forth herein.
Escrow Holder agrees to disburse and/or handle the Deposit, the Purchase Price
and all closing documents in accordance with this Agreement.

 

Dated: July     , 2017     FIDELITY NATIONAL TITLE INS. CO.     By:        
Name:         Title:    